Exhibit 10.1
 
 
MERCEDES-BENZ AUTO RECEIVABLES TRUST 2011-1,
as Issuer,
 
DAIMLER RETAIL RECEIVABLES LLC,
as Depositor,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Seller,
 
and
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Servicer
 

--------------------------------------------------------------------------------

 
SALE AND SERVICING AGREEMENT
Dated as of June 1, 2011
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
   
DEFINITIONS
   
Section 1.01. Capitalized Terms; Rules of Usage
1
 
ARTICLE TWO
 
CONVEYANCE OF TRUST PROPERTY
   
Section 2.01. Conveyance of Trust Property.
2
Section 2.02. Representations and Warranties of the Seller as to the Receivables
3
Section 2.03. Representations and Warranties of the Depositor as to the
Receivables
4
Section 2.04. Representations and Warranties as to Security Interests
4
Section 2.05. Repurchase of Receivables Upon Breach
5
Section 2.06. Custody of Receivable Files.
6
Section 2.07. Duties of Servicer as Custodian.
6
Section 2.08. Instructions; Authority to Act
7
Section 2.09. Indemnification by Custodian
7
Section 2.10. Effective Period and Termination
8
   
ARTICLE THREE
   
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
 
Section 3.01. Duties of Servicer
9
Section 3.02. Delegation of Duties; Subservicers.
10
Section 3.03. Collection of Receivable Payments; Modification of Receivables
10
Section 3.04. Realization Upon Receivables.
11
Section 3.05. Maintenance of Physical Damage Insurance Policies
12
Section 3.06. Maintenance of Security Interests in Financed Vehicles
12
Section 3.07. Covenants of Servicer
12
Section 3.08. Purchase of Receivables Upon Breach
13
Section 3.09. Servicing Compensation; Payment of Certain Expenses by Servicer
13
Section 3.10. Investor Report
13
Section 3.11. Annual Statement as to Compliance; Notice of Servicer Termination
Events.
13
Section 3.12. Annual Accountants’ Report.
14
Section 3.13. Access to Certain Documentation and Information Regarding
Receivables
15
Section 3.14. Reports to the Commission
15

 
 
i

--------------------------------------------------------------------------------

 
 
Page
 
Section 3.15. Reports to Rating Agencies
15
   
ARTICLE FOUR
   
DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS
 
   
Section 4.01. Establishment of Accounts.
16
Section 4.02. Reserve Fund.
17
Section 4.03. Monthly Remittance Condition.
18
Section 4.04. Collections
18
Section 4.05. Application of Collections
18
Section 4.06. Advances.
19
Section 4.07. Additional Deposits.
19
Section 4.08. Determination Date Calculations; Application of Available Funds.
20
Section 4.09. Statements to Securityholders
21
   
ARTICLE FIVE
   
THE DEPOSITOR
   
Section 5.01. Representations and Warranties of Depositor
22
Section 5.02. Liability of Depositor; Indemnities.
23
Section 5.03. Merger, Consolidation or Assumption of the Obligations of
Depositor
25
Section 5.04. Limitation on Liability of Depositor and Others
25
Section 5.05. Depositor Not to Resign
25
Section 5.06. Depositor May Own Securities
25
Section 5.07. Covenants of Depositor
26
   
ARTICLE SIX
   
THE SERVICER
   
Section 6.01. Representations and Warranties of Servicer
27
Section 6.02. Liability of Servicer; Indemnities
28
Section 6.03. Merger or Consolidation of, or Assumption of the Obligations of
Servicer
29
Section 6.04. Limitation on Liability of Servicer and Others.
30
Section 6.05. MBFS USA Not to Resign as Servicer
30
Section 6.06. Servicer May Own Securities
30

 
 
ii

--------------------------------------------------------------------------------

 
Page
 

   
ARTICLE SEVEN
   
SERVICER TERMINATION EVENTS
   
Section 7.01. Servicer Termination Events
32
Section 7.02. Appointment of Successor Servicer
33
Section 7.03. Effect of Servicing Transfer.
34
Section 7.04. Notification to Noteholders and Rating Agencies
35
Section 7.05. Waiver of Past Servicer Termination Events
35
Section 7.06. Repayment of Advances
35
   
ARTICLE EIGHT
   
TERMINATION
   
Section 8.01. Optional Purchase of All Receivables.
36
Section 8.02. Termination
36
   
ARTICLE NINE
   
EXCHANGE ACT REPORTING
   
Section 9.01. Further Assurances
37
Section 9.02. Form 10-D Filings
37
Section 9.03. Form 8-K Filings
37
Section 9.04. Form 10-K Filings
37
Section 9.05. Report on Assessment of Compliance and Attestation
38
Section 9.06. Back-up Sarbanes-Oxley Certification.
38
Section 9.07. Representations and Warranties
39
Section 9.08. Indemnification.
39
   
ARTICLE TEN
   
MISCELLANEOUS
   
Section 10.01. Amendment.
41
Section 10.02. Protection of Title to Issuer.
42
Section 10.03. Notices
44
Section 10.04. Assignment.
45
Section 10.05. Severability
45
Section 10.06. Further Assurances
45
Section 10.07. No Waiver; Cumulative Remedies
45
Section 10.08. Successors and Assigns; Third-Party Beneficiaries
45

 
 
iii

--------------------------------------------------------------------------------

 
 
Page
 
Section 10.09. Actions by Securityholders.
45
Section 10.10. Counterparts
46
Section 10.11. Table of Contents and Headings
46
Section 10.12. GOVERNING LAW
46
Section 10.13. No Petition
46
Section 10.14. No Recourse
46
Section 10.15. Servicer Payment Obligation
46
   
SCHEDULES
   
Schedule A  Location of Receivable Files
SA-1
Schedule B  Item 1119 Parties
SB-1
Schedule C  Servicing and Disclosures Items
SC-1
Schedule D  Performance Certification (Servicer)
SD-1
   
EXHIBITS
   
Exhibit A  Representations and Warranties as to the Receivables
A-1
Exhibit B  Form of Investor Report
B-1
   
APPENDICES
   
Appendix A – Definitions
AA-1

 
 
 
 
iv

--------------------------------------------------------------------------------

 

 


This SALE AND SERVICING AGREEMENT, dated as of June 1, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among DAIMLER RETAIL RECEIVABLES LLC, a Delaware limited
liability company (the “Depositor”), MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a
Delaware limited liability company (the “Seller”), MERCEDES-BENZ FINANCIAL
SERVICES USA LLC, a Delaware limited liability company (“MBFS USA”), as servicer
(in such capacity, the “Servicer”), and MERCEDES-BENZ AUTO RECEIVABLES TRUST
2011-1, a Delaware statutory trust, as issuer (the “Issuer”).
 
WHEREAS, the Issuer desires to purchase from the Depositor a pool of receivables
arising in connection with motor vehicle installment sales contracts and
installment loans (the “Receivables”) purchased or originated by the Seller in
the ordinary course of its business and sold to the Depositor as of the Closing
Date;
 
WHEREAS, the Depositor is willing to sell the Receivables to the Issuer pursuant
to the terms hereof; and
 
WHEREAS, the Servicer is willing to service the Receivables pursuant to the
terms hereof.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE

 
DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A.  Appendix A also contains rules as to usage applicable to this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE TWO

 
CONVEYANCE OF TRUST PROPERTY
 
Section 2.01.  Conveyance of Trust Property.
 
(a)           In consideration of the Issuer’s delivery to or upon the order of
the Depositor on the Closing Date of authenticated Notes, in authorized
denominations in an aggregate principal amount equal to the Initial Note
Balance, and authenticated Certificates, the Depositor hereby irrevocably sells,
transfers, assigns and otherwise conveys to the Issuer, without recourse
(subject to the obligations of the Depositor set forth herein), all right, title
and interest of the Depositor, whether now owned or existing or hereafter
acquired or arising, and wheresoever located, in, to and under the following:
 
(i)      the Receivables and all amounts due and collected on or in respect of
the Receivables (including proceeds of the repurchase of Receivables by the
Seller pursuant to Section 2.05 of this Agreement or Section 3.03(c) of the
Receivables Purchase Agreement or the purchase of Receivables by the Servicer
pursuant to Section 3.03, Section 3.08 or Section 8.01) after the Cutoff Date;
 
(ii)     the security interests in the Financed Vehicles granted by the Obligors
pursuant to the Receivables and any other interest of the Depositor in such
Financed Vehicles;
 
(iii)    all proceeds from claims on any physical damage or theft insurance
policies and extended warranties covering such Financed Vehicles and any
proceeds of any credit life or credit disability insurance policies relating to
the Receivables, the related Financed Vehicles or the related Obligors;
 
(iv)    the Receivable Files that relate to the Receivables;
 
(v)     any proceeds of Dealer Recourse that relate to the Receivables;
 
(vi)    the Collection Account, the Note Payment Account, the Reserve Fund and
all amounts, securities, Financial Assets, investments and other property
deposited in or credited to any of the foregoing and all proceeds thereof;
 
(vii)   all rights of the Depositor, but none of the obligations, under the
Receivables Purchase Agreement and First-Tier Assignment, including the right to
require the Seller to repurchase Receivables from the Issuer;
 
(viii)  the right to realize upon any property (including the right to receive
future Net Liquidation Proceeds and Recoveries) that shall have secured a
Receivable and have been repossessed by or on behalf of the Issuer; and
 
(ix)     all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing, and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or
 
 
2

--------------------------------------------------------------------------------

 
 
other liquid property, all accounts, accounts receivable, general intangibles,
chattel paper, documents, money, investment property, deposit accounts, letters
of credit, letter of credit rights, insurance proceeds, condemnation awards,
notes, drafts, acceptances, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitutes all or part of, or is included in, the proceeds of any of
the foregoing.
 
(b)           The Depositor and the Issuer intend that the transfer of Trust
Property contemplated by Section 2.01(a) constitute a sale of the Trust Property
from the Depositor to the Issuer, conveying good title to the Trust Property
free and clear of any Liens and, in the event of the filing of a bankruptcy
petition by or against the Depositor under any Insolvency Law, that the Trust
Property shall not be part of the Depositor’s estate.  However, in the event
that any such transfer is deemed to be a pledge, the Depositor hereby grants to
the Issuer a first priority security interest in all of the Depositor’s right,
title and interest in, to and under such Trust Property, and all proceeds
thereof, to secure the payment of the Notes and accrued interest thereon and all
other amounts owing under the Basic Documents and in such event, this Agreement
shall constitute a security agreement under Applicable Law.
 
(c)           The sales, transfers, assignments and conveyances of Trust
Property made under this Section shall not constitute, and is not intended to
result in, an assumption by the Issuer of any obligation of the Depositor or the
Seller to the Obligors or any other Person in connection with the Receivables
and the other Trust Property or any obligation of the Depositor or the Seller
under any agreement, document or instrument related thereto.
 
Section 2.02.  Representations and Warranties of the Seller as to the
Receivables.  The Seller has made, under the Receivables Purchase Agreement,
each of the representations and warranties as to the Receivables set forth in
Exhibit A.  The Issuer shall be deemed to have relied on such representations
and warranties in accepting the Receivables.  The representations and warranties
set forth in Exhibit A speak as of the date of execution and delivery of this
Agreement and as of the Closing Date, except to the extent otherwise provided,
but shall survive the sale, transfer, assignment and conveyance of the
Receivables to the Issuer pursuant to this Agreement and the pledge of the
Receivables to the Indenture Trustee pursuant to the Indenture.  Pursuant to
Section 2.01(a), the Depositor has sold, transferred, assigned and otherwise
conveyed to the Issuer, as part of the Trust Property, its rights under the
Receivables Purchase Agreement, including its right to require the Seller to
repurchase Receivables in accordance with the Receivables Purchase Agreement
upon a breach of the representations and warranties set forth in Exhibit A.
 
The Seller hereby agrees that the Issuer shall have the right to enforce any and
all rights of the Depositor under the Receivables Purchase Agreement assigned to
the Issuer under this Agreement, including the right to require the Seller to
repurchase Receivables in accordance with the Receivables Purchase Agreement
upon a breach of the representations and warranties set forth in Exhibit A,
directly against the Seller as though the Issuer were a party to the Receivables
Purchase Agreement and that the Issuer shall not be obligated to enforce any
such right indirectly through the Depositor.
 
 
3

--------------------------------------------------------------------------------

 
Section 2.03.  Representations and Warranties of the Depositor as to the
Receivables.  The Depositor makes the following representations and warranties
as to the Receivables on which the Issuer shall be deemed to have relied in
accepting the Receivables.  The representations and warranties speak as of the
date of execution and delivery of this Agreement and as of the Closing Date,
except to the extent otherwise provided, but shall survive the sale, transfer,
assignment and conveyance of the Receivables to the Issuer pursuant to this
Agreement and the pledge of the Receivables to the Indenture Trustee pursuant to
the Indenture.
 
(a)           Title.  The Depositor has purchased the Receivables from the
Seller.  The Depositor intends that the transfer of the Receivables contemplated
by Section 2.01 constitute a sale of the Receivables from the Depositor to the
Issuer and that the beneficial interest in, and title to, the Receivables not be
part of the Depositor’s estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any bankruptcy law.
 
(b)           Security Interest Matters.  The Depositor has caused or will cause
prior to the Closing Date the filing of all appropriate financing statements in
the proper filing offices in the appropriate jurisdictions under Applicable Law
necessary to perfect the security interest in the Receivables granted to the
Issuer under this Agreement.  The security interest of the Seller in each
Financed Vehicle has been validly assigned by the Depositor to the Issuer.
 
(c)           Financing Statements.  All financing statements filed or to be
filed against the Depositor in favor of the Indenture Trustee (as assignee of
the Issuer) contain a statement substantially to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Indenture Trustee”.
 
(d)           No Transfer Restrictions.  The Depositor has not created, incurred
or suffered to exist any restriction on transferability of the Receivables
except for the restrictions on transferability imposed by this Agreement.  The
transfer of the Receivables and the Receivable Files by the Depositor to the
Issuer pursuant to this Agreement is not subject to the bulk transfer laws or
any similar statutory provisions in effect in any applicable jurisdiction.
 
Section 2.04.  Representations and Warranties as to Security Interests.  The
Depositor makes the following representations and warranties as to the
Receivables on which the Issuer shall be deemed to have relied in accepting the
Receivables.  The representations and warranties speak as of the date of
execution and delivery of this Agreement and as of the Closing Date, except to
the extent otherwise provided, but shall survive the sale, transfer, assignment
and conveyance of the Receivables to the Issuer pursuant to this Agreement and
the pledge of the Receivables to the Indenture Trustee pursuant to the
Indenture.
 
(a)           This Agreement creates a valid and continuing “security interest”
(as defined in the applicable UCC) in the Receivables in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Depositor.
 
 
4

--------------------------------------------------------------------------------

 
(b)           The Depositor has taken all steps necessary to perfect its
security interest against the Obligor in the Financed Vehicles.
 
(c)           The Receivables constitute “tangible chattel paper” within the
meaning of the applicable UCC.
 
(d)           The Depositor owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.
 
(e)           All original executed copies of each loan agreement and
installment sales contract that constitute or evidence the Receivables have been
delivered to the Servicer, as custodian for the Issuer.
 
(f)           The Depositor has received a written acknowledgment from the
Servicer that the Servicer is holding the loan agreements and installment sales
contracts that constitute or evidence the Receivables solely on behalf and for
the benefit of the Issuer.
 
(g)           Other than the security interest granted to the Issuer pursuant to
this Agreement and the Indenture, the Depositor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the
Receivables.  The Depositor has not authorized the filing of and is not aware of
any financing statements against the Issuer that include a description of
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Issuer hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor.
 
(h)           None of the loan agreements or installment sales contracts that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned, or otherwise conveyed to any Person other
than the Issuer.
 
Notwithstanding the foregoing, the representations and warranties set forth in
this Section may not be waived.  The representations and warranties set forth in
this Section will survive the termination of this Agreement until the Indenture
has been discharged.
 
Section 2.05.  Repurchase of Receivables Upon Breach.  The Depositor, the
Seller, the Servicer or the Owner Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee promptly, in writing,
upon the discovery of any breach or failure to be true of the representations
and warranties set forth in Exhibit A.  If such breach or failure shall not have
been cured by the close of business on the last day of the Collection Period
which includes the 30th day after the date on which the Seller becomes aware of,
or receives written notice from the Depositor, the Servicer or the Owner Trustee
of, such breach or failure, and such breach or failure materially and adversely
affects the interest of the Issuer in a Receivable, the Seller shall repurchase
such Receivable from the Issuer as of the close of business on the last day of
such Collection Period.  In consideration of the repurchase of a Receivable
hereunder, the Seller shall remit the Purchase Amount of such Receivable on the
Deposit Date immediately following such Collection Period in the manner
specified in Section 4.07.  The sole remedy of the Issuer, the Trustees and the
Securityholders with respect to a breach or failure to be true of the
representations and warranties set forth in Exhibit A shall be to require the
Seller to
 
 
5

--------------------------------------------------------------------------------

 
 
repurchase Receivables pursuant to this Section and Section 3.03(c) of the
Receivables Purchase Agreement.  Neither Trustee shall have any duty to conduct
an affirmative investigation as to the occurrence of any condition requiring the
repurchase of any Receivable pursuant to this Section or the eligibility of any
Receivable for purposes of this Agreement.
 
Section 2.06.  Custody of Receivable Files.
 
(a)           To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer hereby revocably appoints the Servicer
as its agent, and the Servicer hereby accepts such appointment, to act as
custodian, on behalf of the Issuer and the Indenture Trustee, of the following
documents or instruments which are hereby constructively delivered to the
Indenture Trustee, as pledgee of the Trust Property pursuant to the Indenture
with respect to each Receivable (collectively, a “Receivable File”):
 
(i)      the fully executed original of the Receivable;
 
(ii)     the original certificate of title for the related Financed Vehicle (or
evidence that such certificate of title has been applied for) or such other
documents that the Seller or the Servicer shall keep on file, in accordance with
its customary practices and procedures, evidencing the security interest of the
Seller in such Financed Vehicle;
 
(iii)    documents evidencing the commitment of the related Obligor to maintain
physical damage insurance covering the related Financed Vehicle; and
 
(iv)    any and all other documents (including any computer file or disc or
microfiche) that the Seller or the Servicer shall keep on file, in accordance
with its customary practices and procedures, relating to the Receivable, the
related Obligor or the related Financed Vehicle.
 
(b)           On the Closing Date, the Servicer shall deliver an Officer’s
Certificate to the Issuer and the Indenture Trustee confirming that the Servicer
has received, on behalf of the Issuer and the Indenture Trustee, all the
documents and instruments necessary for the Servicer to act as the agent of the
Issuer and the Indenture Trustee for the purposes set forth in this Section,
including the documents referred to herein, and the Issuer and the Trustees are
hereby authorized to rely on such Officer’s Certificate.
 
Section 2.07.  Duties of Servicer as Custodian.
 
(a)           Safekeeping.  The Servicer, in its capacity as custodian, shall
hold the Receivable Files for the benefit of the Issuer and the Indenture
Trustee and maintain such accurate and complete accounts, records and computer
systems pertaining to each Receivable File as shall enable the Servicer and the
Issuer to comply with this Agreement and the Indenture Trustee to comply with
the Indenture.  In performing its duties as custodian, the Servicer shall act
with reasonable care, using that degree of skill and attention that it exercises
with respect to the files of comparable motor vehicle installment sales
contracts and installment loans that the Servicer services for itself or
others.  The Servicer shall conduct, or cause to be conducted, in accordance
with its customary practices and procedures, periodic examinations of the files
of all receivables owned or serviced by it which shall include the Receivable
Files held by it under this Agreement,
 
 
6

--------------------------------------------------------------------------------

 
 
and of the related accounts, records and computer systems, in such a manner as
shall enable the Issuer or the Indenture Trustee to verify the accuracy of the
Servicer’s record keeping.  The Servicer shall promptly report to the Trustees
any failure on its part to hold the Receivable Files and to maintain its
accounts, records and computer systems as herein provided and promptly take
appropriate action to remedy any such failure.  Nothing herein shall be deemed
to require an initial review or any periodic review of the Receivable Files by
the Issuer or the Trustees, and none of the Issuer or either Trustee shall be
liable or responsible for any action or failure to act by the Servicer in its
capacity as custodian hereunder.
 
(b)           Maintenance of and Access to Records.  The Servicer shall maintain
each Receivable File at one of the locations specified in Schedule A or at such
other location as shall be specified to the Issuer and the Indenture Trustee by
30 days’ prior written notice.  The Servicer may temporarily move individual
Receivable Files or any portion thereof without notice as necessary to conduct
collection and other servicing activities in accordance with its customary
practices and procedures.  The Servicer shall make available to the Issuer and
the Indenture Trustee or its duly authorized representatives, attorneys or
auditors a list of locations of the Receivable Files, the Receivable Files and
the related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours as the Issuer and the Indenture Trustee
shall reasonably request.
 
(c)           Release of Documents.  As soon as practicable after receiving
written instructions from the Indenture Trustee, the Servicer shall release any
document in the Receivable Files to the Indenture Trustee or its agent or
designee, as the case may be, at such place or places as the Indenture Trustee
may reasonably designate.  The Servicer shall not be responsible for any loss
occasioned by the failure of the Indenture Trustee to return any document or any
delay in so doing.
 
(d)           Title to Receivables.  The Servicer shall not at any time have, or
in any way attempt to assert, any interest in any Receivable held by it as
custodian hereunder or in the related Receivable File, other than for collecting
or enforcing such Receivable for the benefit of the Issuer.  The entire
equitable interest in such Receivable and the related Receivable File shall at
all times be vested in the Issuer.
 
Section 2.08.  Instructions; Authority to Act.  The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the Indenture
Trustee.  A certified copy of excerpts of authorizing resolutions of the board
of directors of the Indenture Trustee shall constitute conclusive evidence of
the authority of any such Responsible Officer to act and shall be considered in
full force and effect until receipt by the Servicer of written notice to the
contrary given by the Indenture Trustee.
 
Section 2.09.  Indemnification by Custodian.  The Servicer, in its capacity as
custodian of the Receivable Files, shall indemnify and hold harmless the Issuer,
the Trustees and each of their respective officers, directors, employees and
agents from and against any and all Expenses that may be imposed on, incurred or
asserted against the Issuer, the Trustees and each of their respective officers,
directors, employees and agents as the result of any improper act or omission in
any way relating to the maintenance and custody of the Receivable Files by the
Servicer, as
 
 
7

--------------------------------------------------------------------------------

 
 
custodian; provided, however, that the Servicer shall not be liable for any
portion of any such Expenses resulting from the willful misfeasance, bad faith
or negligence of either Trustee.
 
Section 2.10.  Effective Period and Termination.  The Servicer’s appointment as
custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect until terminated pursuant to this Section.  If the
Servicer shall resign as Servicer under Section 6.05, or if all of the rights
and obligations of the Servicer shall have been terminated under Section 7.01,
the appointment of the Servicer as custodian hereunder may be terminated by
(i) the Issuer, with the consent of the Indenture Trustee, (ii) Holders of Notes
evidencing not less than 25% of the Note Balance of the Controlling Class or, if
the Notes have been paid in full, by Certificateholders evidencing not less than
25% of the aggregate Certificate Percentage Interests then outstanding or
(iii) the Indenture Trustee, with the consent of Holders of Notes evidencing not
less than 25% of the Note Balance of the Controlling Class, in each case by
notice then given in writing to the Depositor and the Servicer (with a copy to
the Trustees if given by the Noteholders or the Certificateholders).  As soon as
practicable after any termination of such appointment, the Servicer shall
deliver, or cause to be delivered, the Receivable Files and the related accounts
and records maintained by the Servicer to the Indenture Trustee, the Indenture
Trustee’s agent or the Indenture Trustee’s designee, as the case may be, at such
place as the Indenture Trustee may reasonably designate or, if the Notes have
been paid in full, at such place as the Owner Trustee may reasonably designate.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE THREE

 
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
 
Section 3.01.  Duties of Servicer.  The Servicer, acting alone or through one or
more subservicers to the extent permitted hereunder, for the benefit of the
Issuer, shall manage, service, administer and make collections on the
Receivables with reasonable care but in no event less than the care that the
Servicer exercises with respect to all comparable motor vehicle installment
sales contracts and installment loans that it services for itself or
others.  The Servicer’s duties shall include collection and posting of all
payments, responding to inquiries of Obligors or by Governmental Authorities
with respect to the Receivables, investigating delinquencies, sending payment
coupons to Obligors, reporting tax information to Obligors in accordance with
its customary practices, policing the collateral, accounting for collections and
furnishing monthly and annual statements to the Trustees with respect to
distributions, providing collection and repossession services in the event of an
Obligor default, generating federal income tax information and performing the
other duties specified herein.  The Servicer shall have full power and authority
to do any and all things in connection with such managing, servicing,
administration and collection that it may deem necessary or desirable, it being
understood, however, that the Servicer shall at all times remain responsible to
the Issuer and the Indenture Trustee for the performance of its duties and
obligations hereunder.  Subject to the foregoing and to Section 3.02, the
Servicer shall follow its customary standards, policies, practices and
procedures in performing its duties hereunder as Servicer.  Without limiting the
generality of the foregoing, the Servicer shall be authorized and empowered to
execute and deliver, on behalf of itself, the Depositor, the Issuer, the
Trustees, the Securityholders or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge and all
other comparable instruments, with respect to the Receivables and the Financed
Vehicles.
 
The Servicer is hereby authorized to commence, in its own name or in the name of
the Issuer, a Proceeding to enforce a Receivable pursuant to Section 3.04 or to
commence or participate in a Proceeding (including a bankruptcy Proceeding)
relating to or involving a Receivable, including a Defaulted Receivable.  If the
Servicer commences or participates in such a Proceeding in its own name, the
Issuer shall thereupon be deemed to have automatically assigned, solely for the
purpose of collection on behalf of the party retaining an interest in such
Receivable, such Receivable and the other property conveyed to the Issuer
pursuant to Section 2.01 with respect to such Receivable to the Servicer for
purposes of commencing or participating in any such Proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer to execute
and deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such Proceeding.  If in any enforcement suit or Proceeding it shall be held that
the Servicer may not enforce a Receivable on the grounds that it shall not be a
real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and written direction, take steps
to enforce such Receivable, including bringing suit in the Servicer’s or the
Issuer’s name or the name of the Owner Trustee, the Indenture Trustee, the
Noteholders, the Certificateholders or any of them.
 
The Owner Trustee, on behalf of the Issuer, shall furnish the Servicer with any
powers of attorney and other documents and take any other steps which the
Servicer may deem necessary
 
 
9

--------------------------------------------------------------------------------

 
 
or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.  The Servicer, at its expense, shall obtain on
behalf of the Issuer or the Owner Trustee all licenses, if any, required by the
laws of any jurisdiction to be held by the Issuer or the Owner Trustee in
connection with ownership of the Receivables and shall make all filings and pay
all fees as may be required in connection therewith during the term of this
Agreement.  The Servicer shall, or shall cause the Administrator to, prepare,
execute and deliver all certificates or other documents required to be delivered
by the Issuer pursuant to the Sarbanes-Oxley Act of 2002 or the rules and
regulations promulgated thereunder.
 
Section 3.02.  Delegation of Duties; Subservicers.
 
(a)           So long as MBFS USA is the Servicer, the Servicer may without
notice or consent delegate (i) any or all of its duties under this Agreement to
any Affiliate of MBFS USA or (ii) specific duties to sub-contractors who are in
the business of performing such duties.
 
(b)           The Servicer may enter into subservicing or sub-contracting
agreements in accordance with Section 3.02(a) with one or more subservicers for
the servicing and administration of any or all of the Receivables.  References
in this Agreement or any subservicing or sub-contracting agreement to actions
taken, or to be taken, permitted to be taken or restrictions on actions
permitted to be taken, by the Servicer in servicing the Receivables shall
include actions taken, or to be taken, permitted to be taken or restrictions on
actions permitted to be taken, by a subservicer on behalf of the Servicer.  Each
subservicing or sub-contracting agreement will be upon such terms and conditions
as are not inconsistent with this Agreement and the standard of care set forth
herein and as the Servicer and the related subservicer have agreed.  All
compensation payable to a subservicer under a subservicing or sub-contracting
agreement shall be payable by the Servicer from its servicing compensation or
otherwise from its own funds.
 
(c)           Notwithstanding any subservicing or sub-contracting agreement or
any of the provisions of this Agreement relating to agreements or any
arrangements between the Servicer or a subservicer or any reference to actions
taken through such entities or otherwise, the Servicer shall remain obligated
and liable for the servicing and administering of the Receivables in accordance
with this Agreement without diminution of such obligation or liability by virtue
of such subservicing or sub-contracting agreements.
 
(d)           Any subservicing or sub-contracting agreement that may be entered
into and any other transactions or servicing arrangements relating to or
involving a subservicer shall be deemed to be between the subservicer and the
Servicer alone, and the other parties hereto and the Administrator shall not be
deemed parties thereto and shall have no obligations, duties or liabilities with
respect to the subservicer.
 
Section 3.03.  Collection of Receivable Payments; Modification of
Receivables.  The Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due and otherwise act with respect to the Receivables and the
other Trust Property in such manner as will, in the reasonable judgment of the
Servicer, maximize the amount to be received by the Issuer with respect thereto
and in accordance with the standard of care required by Section 3.01.  The
Servicer shall allocate
 
 
10

--------------------------------------------------------------------------------

 
 
collections on or in respect of the Receivables between principal and interest
in accordance with the Simple Interest Method and the customary servicing
practices and procedures it follows with respect to all comparable motor vehicle
installment sales contracts and installment loans that it services for itself or
others.  The Servicer shall not increase or decrease the number or amount of any
Monthly Payment, except in response to a prepayment by the related Obligor, the
Amount Financed under any Receivable or, except as may be required by Applicable
Law, the APR of any Receivable, or extend, rewrite or otherwise modify the
payment terms of any Receivable; provided, however, that the Servicer may extend
the due date for one or more payments due on any Receivable for credit-related
reasons that would be acceptable to the Servicer with respect to comparable
motor vehicle installment sales contracts and installment loans that it services
for itself or others and in accordance with its customary standards, policies,
practices and procedures if the cumulative extensions with respect to any
Receivable shall not cause the term of such Receivable to extend beyond the last
day of the Collection Period immediately preceding the Class A-4 Final Scheduled
Distribution Date.  If the Servicer fails to comply with the provisions of the
preceding sentence, the Servicer shall be required to purchase each Receivable
affected thereby for the related Purchase Amount as of the close of business on
the last day of the Collection Period that includes the 30th day after the
Servicer becomes aware of such failure, by making such deposit in the manner
specified in Section 3.08 on the Deposit Date immediately following such
Collection Period.  The Servicer may, in its discretion (but only in accordance
with its customary standards, policies, practices and procedures), waive any
late payment charge or any other fee that may be collected in the ordinary
course of servicing a Receivable.  In addition, in the event that any such
extension of a Receivable modifies the terms of such Receivable in such a manner
as to constitute a cancellation of such Receivable and the creation of a new
motor vehicle receivable that results in a deemed exchange thereof within the
meaning of Section 1001 of the Code, the Servicer shall purchase such Receivable
pursuant to Section 3.08, and the Receivable created shall not be included in
the Trust Property.
 
Section 3.04.  Realization Upon Receivables.
 
(a)           The Servicer shall use commercially reasonable efforts on behalf
of the Issuer, in accordance with the standard of care required under
Section 3.01, to repossess or otherwise convert the ownership of each Financed
Vehicle securing a Defaulted Receivable.  In taking such action, the Servicer
shall follow such customary and usual practices and procedures as it shall deem
necessary or advisable in its servicing of comparable motor vehicle installment
sales contracts and installment loans, and as are otherwise consistent with the
standard of care required under Section 3.01.  The Servicer shall be entitled to
recover all reasonable expenses incurred by it with respect to realizing on a
Defaulted Receivable, including such expenses incurred in the course of
repossessing and liquidating a Financed Vehicle into cash proceeds.  The
foregoing is subject to the proviso that, in any case in which the Financed
Vehicle shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Financed Vehicle
unless it shall determine in its discretion that such repair or repossession
shall increase the Net Liquidation Proceeds or Recoveries of the related
Receivable.
 
(b)           If the Servicer elects to commence a Proceeding to enforce a
Dealer Agreement, the act of commencement shall be deemed to be an automatic
assignment from the Issuer to the Servicer of the rights of recourse under such
Dealer Agreement.  If, however, in any Proceeding,
 
 
11

--------------------------------------------------------------------------------

 
 
it is held that the Servicer may not enforce a Dealer Agreement on the grounds
that it is not a real party in interest or a Person entitled to enforce the
Dealer Agreement, the Owner Trustee, at the Servicer’s expense and direction,
shall take such steps as the Servicer deems necessary to enforce the Dealer
Agreement, including bringing suit in its name or the names of the Indenture
Trustee, the Securityholders or any of them.
 
Section 3.05.  Maintenance of Physical Damage Insurance Policies.  The Servicer
shall follow its customary standards, policies, practices and procedures to
determine whether or not each Obligor shall have maintained physical damage
insurance covering the related Financed Vehicle.  Each Receivable shall provide
that the failure by the Obligor to obtain and maintain the required insurance is
a default thereunder.  The Servicer shall not obtain force-placed insurance in
respect of the Receivables.
 
Section 3.06.  Maintenance of Security Interests in Financed Vehicles.  The
Servicer shall take such steps, in accordance with the standard of care required
under Section 3.01, as are necessary to maintain perfection of the security
interest created by each Receivable in the related Financed Vehicle.  The Issuer
hereby authorizes the Servicer, and the Servicer hereby agrees, to take such
steps as are necessary to re-perfect such security interest on behalf of the
Issuer and the Indenture Trustee in the event the Servicer receives notice of,
or otherwise has actual knowledge of, the fact that such security interest is
not perfected as a result of the relocation of a Financed Vehicle or for any
other reason.  In the event that the assignment of a Receivable to the Issuer is
insufficient, without a notation on the related Financed Vehicle’s certificate
of title, to grant to the Issuer a first priority perfected security interest in
the related Financed Vehicle, the Servicer hereby agrees to serve as the agent
of the Issuer for the purpose of perfecting the security interest of the Issuer
in such Financed Vehicle and agrees that the Servicer’s listing as the secured
party on the certificate of title is solely in its capacity as agent of the
Issuer.  The Servicer shall not release, in whole or in part, any security
interest in a Financed Vehicle created by the related Receivable except as
permitted herein or in accordance with its customary standards, policies,
practices and procedures.
 
Section 3.07.  Covenants of Servicer.  The Servicer makes the following
covenants:
 
(a)           Liens in Force.  Except upon the payment in full of a Receivable
or as otherwise contemplated by this Agreement or Applicable Law, the Servicer
shall not release in whole or in part any Financed Vehicle from the security
interest securing the related Receivable.
 
(b)           No Impairment.  The Servicer shall not impair in any material
respect the rights of the Depositor, the Issuer, the Trustees or the
Securityholders in the Receivables or, except as permitted under Section 3.03,
otherwise amend or alter the terms of the Receivables and as a result of such
amendment or modification or alteration, the interests of the Depositor, the
Issuer, the Trustees or the Securityholders would be materially adversely
affected.
 
(c)           Schedule of Receivables to Indenture Trustee.  The Servicer shall
on or before the Closing Date (and, at any time thereafter, upon the request of
the Indenture
 
 
12

--------------------------------------------------------------------------------

 
 
Trustee) deliver to the Indenture Trustee a copy of the Schedule of Receivables,
which may be delivered in electronic format.
 
Section 3.08.  Purchase of Receivables Upon Breach.  The Depositor, the Seller,
the Servicer or the Owner Trustee, as the case may be, shall inform the other
parties to this Agreement and the Indenture Trustee promptly, in writing, upon
the discovery of any breach of Section 3.03, 3.06 or 3.07.  If such breach shall
not have been cured by the close of business on the last day of the Collection
Period which includes the 30th day after the date on which the Servicer becomes
aware of, or receives written notice from the Depositor, the Seller or the Owner
Trustee of, such breach, and such breach materially and adversely affects the
interest of the Issuer in a Receivable, the Servicer shall purchase such
Receivable from the Issuer, as of the close of business on the last day of the
related Collection Period, by remitting the Purchase Amount of such Receivable
to the Collection Account in the manner specified in Section 4.07 on the related
Deposit Date.  The sole remedy of the Issuer, the Trustees and the
Securityholders with respect to a breach of Section 3.03, 3.06 or 3.07 shall be
to require the Servicer to purchase Receivables pursuant to this
Section.  Neither Trustee shall have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the purchase of
any Receivable pursuant to this Section.
 
Section 3.09.  Servicing Compensation; Payment of Certain Expenses by
Servicer.  The Servicer shall receive the Monthly Servicing Fee for servicing
the Receivables.  As additional servicing compensation, the Servicer shall be
entitled to receive or retain the Supplemental Servicing Fee.  The Servicer
shall pay all expenses incurred by it in connection with the activities under
this Agreement (including the Independent accountants and any subservicer, taxes
imposed on the Servicer, expenses incurred in connection with distributions and
reports to Securityholders and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Securityholders), except
expenses incurred in realizing upon Receivables under Section 3.04.
 
Section 3.10.  Investor Report.  On or before each Determination Date, the
Servicer shall deliver to the Depositor, the Seller and the Trustees, an
Investor Report containing all information necessary to make the transfers and
distributions required by Sections 4.01, 4.02, 4.06, 4.07 and 4.08 in respect of
the related Collection Period and the related Distribution Date and all
information necessary for the Trustees, as applicable, to send (or provide
access to via the internet) statements to Securityholders pursuant to
Section 6.06 of the Indenture and Section 5.01(b) of the Trust Agreement.  The
Servicer shall also specify to the Trustees, no later than the Determination
Date following the last day of a Collection Period as of which the Seller shall
separately identify (by account number), in a written notice to the Depositor
and the Trustees, the Receivables to be repurchased by the Seller or purchased
by the Servicer, as the case may be, on the related Deposit Date.
 
Section 3.11.  Annual Statement as to Compliance; Notice of Servicer Termination
Events.
 
(a)           The Servicer shall deliver to the Depositor, the Trustees and the
Rating Agencies, within 90 days of the end of each calendar year, an Officer’s
Certificate of the Servicer, stating that (i) a review of the activities of the
Servicer during the preceding 12-month period ended December 31 (or, if
applicable, such shorter period as shall have elapsed since the Closing Date in
the case of the first such Officer’s Certificate) and of its performance under
this Agreement
 
 
13

--------------------------------------------------------------------------------

 
 
has been made under such officer’s supervision and (ii) to the best of such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement in all material respects throughout such
period, or, if there has been a failure  to fulfill any such obligation in any
material respect, specifying each such default known to such officer and the
nature and status thereof.
 
(b)           The Servicer shall deliver to the Depositor and the Trustees,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, an Officer’s Certificate specifying any event
which constitutes or, with the giving of notice or lapse of time, or both, would
become, a Servicer Termination Event.
 
Section 3.12.  Annual Accountants’ Report.
 
(a)           The Servicer shall cause a firm of independent certified public
accountants (who may also render other services to the Servicer or to the
Depositor or their respective Affiliates) to deliver to the Depositor and, if
required or requested, to the Trustees within 90 days of the end of each
calendar year, a report with respect to the preceding 12-month period ended
December 31 (or, if applicable, such shorter period as shall have elapsed since
the Closing Date in the case of the first such report) or other report to the
effect that such accountants have examined, on a test basis, evidence of the
Servicer’s compliance with the covenants and conditions set forth in this
Agreement.  The report will express an opinion on the Servicer’s assertion that
the Servicer complied in all material respects with the aforementioned covenants
and conditions is fairly stated, in all material respects or the reason why such
an opinion cannot be expressed.  Such report shall also indicate that the firm
is Independent with respect to the Depositor and the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants.  The requirement of this subparagraph shall apply only so long as
the Depositor is required to file Exchange Act reports, or to the extent that
Regulation AB otherwise requires, in each case with respect to the transaction
contemplated by the Basic Documents.
 
(b)           Notwithstanding Section 3.12(a), within 90 days of the end of each
calendar year, the Servicer shall deliver the report and attestation set forth
in Sections 3.12(c) and (d) and the delivery of a copy of such report and
attestation to the Depositor and the Trustees shall be deemed to satisfy the
provisions of this Section.
 
(c)           As and when required pursuant to Section 3.12(b), the Servicer
will deliver to the Depositor and the Trustees a report regarding the Servicer’s
assessment of compliance with the servicing criteria set forth in Item 1122(d)
of Regulation AB during the immediately preceding calendar year (or, if
applicable, such shorter period as shall have elapsed since the Closing Date in
the case of the first such report), in accordance with paragraph (b) of
Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB.  Such report shall be signed by an authorized officer of the Servicer and
shall at a minimum address each of the servicing criteria specified in Part I of
Schedule C hereto.
 
(d)           The Servicer shall cause a firm of nationally recognized
Independent public accountants to furnish to the Depositor and the Trustees,
concurrently with the report delivered pursuant to Section 3.12(c), an
attestation report providing its assessment of compliance with the
 
 
14

--------------------------------------------------------------------------------

 
 
servicing criteria covered in such report during the preceding fiscal year,
including disclosure of any material  instance of non-compliance, as required by
Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item 1122(b) of Regulation
AB.  Any such attestation report shall be in accordance with Rules 1-02(a)(3)
and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act,
stating, among other things, that the Servicer’s assertion of compliance with
the specified servicing criteria is fairly stated in all material respects, or
the reason why such an opinion cannot be expressed.  Such report must be
available for general use and not contain restricted use language.
 
Section 3.13.  Access to Certain Documentation and Information Regarding
Receivables.  Subject to Section 2.07(b), the Servicer shall provide the
Depositor and the Trustees with access to the Receivables Files in the cases
where the related Trustee or the Securityholders are required by Applicable Law
to have access to such documentation.  Such access shall be afforded without
charge but only upon reasonable request and during normal business hours which
does not unreasonably interfere with the normal operations or customer or
employee relations of the Servicer, at the offices of the Servicer.  Nothing in
this Section shall affect the obligation of the Servicer to observe any
Applicable Law prohibiting disclosure of information regarding the Obligors, and
the failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section.
 
Section 3.14.  Reports to the Commission.  The Servicer shall, on behalf of the
Issuer, cause to be filed with the Commission any periodic reports required to
be filed under the provisions of the Exchange Act, and the rules and regulations
of the Commission thereunder.  The Depositor shall, at its expense, cooperate in
any reasonable request made by the Servicer in connection with such filings.
 
Section 3.15.  Reports to Rating Agencies.  The Servicer shall deliver to each
Rating Agency, at such address as such Rating Agency may request, to the extent
it is available to the Servicer, a copy of all reports or notices furnished or
delivered pursuant to this Article and a copy of any amendments, supplements or
modifications to this Agreement and any other information reasonably requested
by such Rating Agency.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
ARTICLE FOUR

 
DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS
 
Section 4.01.  Establishment of Accounts.
 
(a)           MBFS USA (as Servicer hereunder) shall establish the following
Accounts, on or before the Closing Date, and maintain each as an Eligible
Deposit Account in the name of the Indenture Trustee, at an Eligible Institution
(which shall initially be the Indenture Trustee) for the benefit of:
 
(i)      the Securityholders, designated as the “Mercedes-Benz Auto Receivables
Trust 2011-1 Collection Account, U.S. Bank National Association, Indenture
Trustee” (the “Collection Account”);
 
(ii)     the Noteholders, designated as the “Mercedes-Benz Auto Receivables
Trust 2011-1 Note Payment Account, U.S. Bank National Association, Indenture
Trustee” (the “Note Payment Account”); and
 
(iii)    the Noteholders, designated as the “Mercedes-Benz Auto Receivables
Trust 2011-1 Reserve Fund, U.S. Bank National Association, Indenture Trustee”
(the “Reserve Fund”);
 
in each case bearing a designation clearly indicating that the funds deposited
therein are held in trust for the benefit of the related Persons.  The Accounts
shall be under the control of the Indenture Trustee; provided, however, that the
Servicer may direct the Indenture Trustee in writing to make (or cause to be
made) deposits to and withdrawals from the applicable Accounts in accordance
with this Agreement and the other Basic Documents.  All monies deposited from
time to time in the Accounts shall be held by, or in the name of, the Indenture
Trustee as part of the Trust Property, and all deposits to and withdrawals
therefrom shall be made only upon the terms and conditions of the Basic
Documents.  Amounts on deposit in each Account shall, to the extent permitted by
Applicable Law, be invested, as directed in writing by the Servicer, by the
Eligible Institution then maintaining such Account in Eligible Investments.
 
(b)           The Issuer and the Servicer agree that each Eligible Institution,
with which an Account is established, will agree substantially as follows:
 
(i)      it will comply with Entitlement Orders related to such account issued
by the Indenture Trustee, without further consent by the Servicer;
 
(ii)     until termination of this Agreement, it will not enter into any other
agreement related to such Account pursuant to which it agrees to comply with
Entitlement Orders of any Person other than the Indenture Trustee;
 
(iii)    all Account Collateral delivered or credited to it in connection with
such account and all proceeds thereof will be promptly credited to such Account;
 
 
16

--------------------------------------------------------------------------------

 
(iv)    it will treat all Account Collateral as Financial Assets; and
 
(v)     all Account Collateral will be physically delivered (accompanied by any
required endorsements) to, or credited to an account in the name of, the
Eligible Institution maintaining the related Account in accordance with such
Eligible Institution’s customary procedures such that such Eligible Institution
establishes a Security Entitlement in favor of the Indenture Trustee with
respect thereto over which the Indenture Trustee has Control.
 
(c)           If the sum of the amounts on deposit in the Collection Account
related to such Collection Period and the Reserve Fund on any Distribution Date
equals or exceeds the Note Balance, all accrued and unpaid interest thereon and
all amounts due to the Servicer and the Trustees, all such amounts on deposit
will be applied up to the amounts necessary to retire the Notes and pay such
amounts due.
 
Section 4.02.  Reserve Fund.
 
(a)           On the Closing Date, the Depositor shall deposit the Reserve Fund
Deposit into the Reserve Fund from the net proceeds of the sale of the Class A
Notes.  The Reserve Fund Property has been conveyed by the Depositor to the
Issuer pursuant to Section 2.01(a).  Pursuant to the Indenture, the Issuer will
pledge all of its right, title and interest in, to and under the Reserve Fund
and the Reserve Fund Property to the Indenture Trustee on behalf of the
Noteholders to secure its obligations under the Notes and the Indenture.
 
(b)           If the Reserve Fund is no longer to be maintained at the Indenture
Trustee, the Servicer shall, with MBFS USA’s and the Indenture Trustee’s prior
approval (not to be unreasonably withheld) and assistance as necessary, promptly
(and in any case within ten Business Days) cause the Reserve Fund to be moved to
another Eligible Institution.  The Servicer shall promptly notify the Rating
Agencies and the Trustees in writing of any change in the account number or
location of the Reserve Fund.
 
(c)           On each Distribution Date, the Indenture Trustee will deposit, or
cause to be deposited, in the Reserve Fund, from amounts collected on or in
respect of the Receivables during the related Collection Period and not used on
that Distribution Date to pay the Required Payment Amount, the amount, if any,
by which the Reserve Fund Required Amount for that Distribution Date exceeds the
amount on deposit in the Reserve Fund on that Distribution Date, after giving
effect to all required withdrawals from the Reserve Fund on that Distribution
Date.
 
(d)           On each Determination Date, the Servicer will determine the
Reserve Fund Draw Amount, if any, for the related Distribution Date.  If the
Reserve Fund Draw Amount for any Distribution Date is greater than zero, the
Indenture Trustee will withdraw, or cause to be withdrawn, from the Reserve
Fund, an amount equal to the lesser of the amount on deposit in the Reserve Fund
and the Reserve Fund Draw Amount, and transfer the amount withdrawn to the
Collection Account on the Deposit Date.
 
(e)           If the Reserve Fund Amount for any Distribution Date (after giving
effect to the withdrawal of the Reserve Fund Draw Amount for such Distribution
Date and the distribution described in the preceding sentence) exceeds the
Reserve Fund Required Amount for such
 
 
17

--------------------------------------------------------------------------------

 
 
Distribution Date, the Servicer shall instruct the Indenture Trustee in writing
to distribute or cause to be distributed on the related Deposit Date, the amount
of such excess to the Collection Account for payment to the Certificateholders
on such Distribution Date.  Any amount paid to the Certificateholders will no
longer constitute a portion of the Trust Property and the Indenture Trustee and
the Issuer hereby release, on each Distribution Date, their security interest
in, to and under the Reserve Fund Property distributed to the
Certificateholders.  Notwithstanding the foregoing, investment income for each
Collection Period (net of losses and expenses) on amounts on deposit in the
Reserve Fund shall constitute Available Collections.
 
(f)           If the Note Balance and all other amounts owing or to be
distributed hereunder or under the Indenture to the Noteholders, the Trustees
and the Servicer have been paid in full and the Issuer has been terminated, any
remaining Reserve Fund Property shall be distributed to the Certificateholders.
 
Section 4.03.  Monthly Remittance Condition.
 
(a)           For so long as the Monthly Remittance Condition is (i) not met,
the Servicer shall remit all amounts received on or in respect of the
Receivables during any Collection Period to the Collection Account in
immediately available funds no later than two Business Days after receipt and
identification or (ii) met, the Servicer may remit all amounts received on or in
respect of the Receivables during any Collection Period to the Collection
Account in immediately available funds on or prior to the related Deposit Date.
 
(b)           The Servicer shall remit to the Collection Account on or prior to
the Closing Date all amounts received and identified by the Servicer on or in
respect of the Receivables (including Net Liquidation Proceeds and all amounts
received by the Servicer in connection with the repossession and sale of a
Financed Vehicle (whether or not the related Receivable has been classified as a
Defaulted Receivable)) during the period from but excluding the Cutoff Date to
and including the second Business Day preceding the Closing Date.
 
(c)           The Depositor and the Servicer may make any remittances pursuant
to this Article with respect to a Collection Period net of distributions or
reimbursements to be made to or by the Depositor or the Servicer with respect to
such Collection Period; provided, however, that such obligations shall remain
separate obligations, no party shall have a right of offset, and each such party
shall account for all of the above described remittances and distributions as if
the amounts were deposited or transferred separately.
 
Section 4.04.  Collections.  Subject to Sections 4.03, 4.06 and 4.07(a), the
Servicer shall remit to the Collection Account all amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of a Financed Vehicle (whether or not the related Receivable has been
classified as a Defaulted Receivable) but excluding payments with respect to
Purchased Receivables) as soon as practicable and in no event after the close of
business on the second Business Day after such amounts have been received and
identified.
 
Section 4.05.  Application of Collections.  For purposes of this Agreement, all
amounts received on or in respect of a Receivable during any Collection Period
(including Net Liquidation
 
 
18

--------------------------------------------------------------------------------

 
 
Proceeds and all amounts received by the Servicer in connection with the
repossession and sale of a Financed Vehicle (whether or not the related
Receivable has been classified as a Defaulted Receivable) but excluding payments
with respect to Purchased Receivables) shall be applied by the Servicer to
interest and principal on such Receivable in accordance with the Simple Interest
Method.
 
Section 4.06.  Advances.
 
(a)           If, as of the end of any Collection Period, the payments received
during such Collection Period by or on behalf of an Obligor in respect of a
Receivable (other than a Purchased Receivable) shall be less than the related
Monthly Payment, whether as a result of any extension granted to the Obligor or
otherwise, then, at the option of the Servicer, an amount equal to the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR minus the amount of interest
actually received on such Receivable during such Collection Period (each, an
“Advance”) may be deposited by the Servicer into the Collection Account on the
related Deposit Date.  If such a calculation in respect of a Receivable results
in a negative number, an amount equal to such negative amount shall be paid to
the Servicer in reimbursement of any outstanding Advances.  In addition, in the
event that a Receivable becomes a Defaulted Receivable, the amount of accrued
and unpaid interest thereon (but not including interest for the current
Collection Period) shall, up to the amount of outstanding Advances, be withdrawn
from the Collection Account and paid to the Servicer in reimbursement of such
outstanding Advances.  No Advances will be made with respect to the Principal
Balance of Receivables.  The Servicer shall not be required to make an Advance
to the extent that the Servicer, in its sole discretion, shall determine that
such Advance is likely to become a Nonrecoverable Advance.
 
(b)           Notwithstanding the provisions of Section 4.06(a), the Servicer
shall be entitled to reimbursement for an outstanding Advance made in respect of
a Receivable, without interest, from the following sources with respect to such
Receivable: (i) subsequent payments made by or on behalf of the related Obligor,
(ii) Net Liquidation Proceeds and Recoveries and (iii) the Purchase Amount.  If
the Servicer determines that it has made a Nonrecoverable Advance, the Servicer
shall reimburse itself, without interest, from unrelated amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of a Financed Vehicle (whether or not the related Receivable has been
classified as a Defaulted Receivable)) to the extent it shall, concurrently with
the withholding of any such amounts from deposit in or credit to the Collection
Account, furnish to the Trustees a certificate of a Servicing Officer setting
forth the basis for the Servicer’s determination, the amount of, and Receivable
with respect to which, such Nonrecoverable Advance was made and the installment
or installments or other proceeds respecting which such reimbursement has been
taken.
 
Section 4.07.  Additional Deposits.
 
(a)           The following additional deposits shall be made: (i) the Seller
shall remit to the Collection Account the aggregate Purchase Amount with respect
to Purchased Receivables pursuant to Section 2.05 hereof or pursuant to
Section 3.03(c) of the Receivables Purchase Agreement, (ii) the Servicer shall
remit or cause to be remitted to the Collection Account (A) the
 
 
19

--------------------------------------------------------------------------------

 
 
aggregate Purchase Amount with respect to Purchased Receivables pursuant to
Section 3.03 or Section 3.08 and (B) the amount required upon the optional
purchase of all Receivables by the Servicer pursuant to Section 8.01 and
(iii) the Indenture Trustee shall remit or shall cause to be remitted, pursuant
to Section 4.02, the Reserve Fund Draw Amount to the Collection Account.
 
(b)           All deposits required to be made in respect of a Collection Period
pursuant to this Section by the Servicer may be made in the form of a single
deposit and shall be made in immediately available funds, no later than
5:00 p.m., New York City time, on the related Deposit Date.
 
Section 4.08.  Determination Date Calculations; Application of Available Funds.
 
(a)           On each Determination Date, the Servicer shall calculate the
following amounts with respect to the related Distribution Date and Collection
Period:
 
(i)      the Available Collections;
 
(ii)     the Total Servicing Fee (including the amount of any Nonrecoverable
Advances);
 
(iii)    if not previously paid, the Total Trustee Fees;
 
(iv)    the Interest Distributable Amount for each Class of Class A Notes;
 
(v)     the Priority Principal Distributable Amount;
 
(vi)    the Regular Principal Distributable Amount; and
 
(vii)   the sum of the amounts described in clauses (ii) through (v) above (the
“Required Payment Amount”); provided, however, that so long as the Notes have
not been accelerated in accordance with the Indenture following an Event of
Default, the aggregate amount to be included in the Required Payment Amount
pursuant to clause (iii) above shall not exceed $100,000 in any given calendar
year.
 
On each Determination Date, the Servicer shall calculate the Reserve Fund
Amount, the Reserve Fund Required Amount, the Reserve Fund Draw Amount and the
amount, if any, by which the Reserve Fund Required Amount exceeds the Reserve
Fund Amount (after giving effect to any deposits to the Reserve Fund and the
withdrawal of the Reserve Fund Draw Amount for such Distribution Date).
 
(b)           On each Determination Date, the Servicer shall instruct the
Indenture Trustee to apply (or cause to be applied) on the related Distribution
Date, the Available Funds for such Distribution Date to make the related
payments and deposits set forth in Section 2.08 of the Indenture.
 
 
20

--------------------------------------------------------------------------------

 
Section 4.09.  Statements to Securityholders.  Within the prescribed period of
time for tax reporting purposes after the end of each calendar year during the
term of the Issuer, but not later than the latest date permitted by law, the
Servicer shall cause each Trustee to mail to each Person who at any time during
such calendar year shall have been a Securityholder, a statement, prepared by
the Servicer, containing certain information for such calendar year or, in the
event such Person shall have been a Securityholder during a portion of such
calendar year, for the applicable portion of such year, for the purposes of such
Securityholder’s preparation of federal income tax returns.  In addition, the
Servicer shall furnish to the Trustees for distribution to such Person at such
time any other information necessary under Applicable Law for the preparation of
such income tax returns.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE FIVE

 
THE DEPOSITOR
 
Section 5.01.  Representations and Warranties of Depositor.  The Depositor makes
the following representations and warranties on which the Issuer is deemed to
have relied in acquiring the Trust Property.  The representations and warranties
speak as of the date of execution and delivery of this Agreement and as of the
Closing Date, and shall survive the sale, transfer, assignment and conveyance of
the Trust Property to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
 
(a)           Organization and Good Standing.  The Depositor has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and had at all relevant times,
and has, power, authority and legal right to acquire, own and sell the
Receivables.
 
(b)           Due Qualification.  The Depositor is duly qualified to do business
as a foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure to so
qualify or to obtain such licenses and approvals would, in the reasonable
judgment of the Depositor, materially and adversely affect the performance by
the Depositor of its obligations under, or the validity or enforceability of,
the Depositor Basic Documents, the Receivables or the Securities.
 
(c)           Power and Authority.  The Depositor has the power and authority to
execute, deliver and perform its obligations under the Depositor Basic
Documents.  The Depositor has the power and authority to sell, assign, transfer
and convey the property to be transferred to and deposited with the Issuer and
has duly authorized such sale, assignment, transfer and conveyance by all
necessary limited liability company action; and the execution, delivery and
performance of the Depositor Basic Documents has been duly authorized by the
Depositor by all necessary limited liability company action.
 
(d)           Valid Sale; Binding Obligation.  This Agreement effects a valid
sale, transfer, assignment and conveyance to the Issuer of the Receivables and
the other Trust Property, enforceable against all creditors of and purchasers
from the Depositor.  Each Depositor Basic Document constitutes a legal, valid
and binding obligation of the Depositor enforceable against the Depositor in
accordance with its terms, except as enforceability may be subject to or limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights in general, and by general principles of equity, regardless of
whether considered in a Proceeding in equity or at law.
 
(e)           No Violation.  The execution, delivery and performance by the
Depositor of the Depositor Basic Documents and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof does
 
 
22

--------------------------------------------------------------------------------

 
 
not conflict with, result in any breach of any of the terms and provisions of,
nor constitute (with or without notice or lapse of time, or both) a default
under, the certificate of formation or limited liability company agreement of
the Depositor, or conflict with or violate any of the material terms or
provisions of, or constitute (with or without notice or lapse of time, or both)
a default under, any indenture, agreement or other instrument to which the
Depositor is a party or by which it shall be bound or to which any of its
properties is subject; nor result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Agreement); nor violate any law or, to the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
or of Governmental Authority having jurisdiction over the Depositor or its
properties, which conflict, breach, default, Lien or violation would have a
material adverse effect on the performance by the Depositor of its obligations
under or the validity or enforceability of, the Depositor Basic Documents, the
Receivables or the Securities.
 
(f)           No Proceedings.  There are no Proceedings or investigations
pending, or to the Depositor’s knowledge, threatened against the Depositor,
before any Governmental Authority having jurisdiction over the Depositor or its
properties: (i) asserting the invalidity of any Basic Document or the
Securities, (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by the Basic Documents,
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Depositor, would materially and adversely affect the performance by the
Depositor of its obligations under, or the validity or enforceability of, the
Depositor Basic Documents, the Receivables or the Securities or (iv) relating to
the Depositor and which might adversely affect the federal income tax attributes
of the Issuer or the Securities.
 
Section 5.02.  Liability of Depositor; Indemnities.
 
(a)           The Depositor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Depositor under this
Agreement.
 
(b)           The Depositor shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee and the Indenture Trustee from and against any taxes
that may at any time be asserted against any such Person with respect to the
transactions contemplated by the Basic Documents, including any sales, gross
receipts, gross margin, general corporation, tangible personal property,
privilege or license taxes (but not including any taxes asserted with respect
to, and as of the date of the sale of the Receivables to the Issuer or the
issuance and original sale of the Securities, or federal or State income taxes
arising out of distributions on the Securities), and all costs and expenses in
defending against such taxes.
 
(c)           The Depositor shall indemnify, defend and hold harmless the
Issuer, the Trustees and the Securityholders from and against any loss,
liability, claim, damage or expense incurred by reason of the Depositor’s
willful misfeasance, bad faith or negligence (other than errors in judgment) in
the performance of its duties under the Depositor Basic Documents, or by reason
of reckless disregard of its obligations and duties under the Depositor Basic
Documents.
 
 
23

--------------------------------------------------------------------------------

 
(d)           The Depositor shall indemnify, defend and hold harmless the
Trustees from and against all losses, liabilities, claims, damages or expenses
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties contained herein, in the Trust Agreement (in the case of
the Owner Trustee) and in the Indenture (in the case of the Indenture Trustee),
except to the extent that such loss, liability, claim, damage or expense
(i) shall be due to the willful misfeasance, bad faith or negligence of the
Owner Trustee or the Indenture Trustee, as applicable, (ii) in the case of (A)
the Owner Trustee, shall arise from the breach by the Owner Trustee of any of
its representations or warranties set forth in the Trust Agreement or (B) the
Indenture Trustee, shall arise from the breach by the Indenture Trustee of any
of its representations and warranties set forth in the Indenture or shall arise
out of or be incurred in connection with the performance by the Indenture
Trustee of the duties of a Successor Servicer hereunder, (iii) shall be one as
to which the Servicer is required to indemnify either Trustee or (iv) relates to
any tax other than the taxes with respect to which the Servicer shall be
required to indemnify either Trustee.  The Depositor shall pay any and all taxes
levied or assessed upon all or any part of the Trust Property.
 
(e)           Indemnification under this Section shall survive the resignation
or removal of the Owner Trustee or the Indenture Trustee, as the case may be,
and the termination of this Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation.  If the Depositor shall have
made any indemnity payments pursuant to this Section and the Person to or on
behalf of whom such payments are made thereafter shall collect any of such
amounts from others, such Person shall promptly repay such amounts to the
Depositor, without interest.  Notwithstanding anything to the contrary contained
herein, the Depositor shall only be required to pay (i) any fees, expenses,
indemnities or other liabilities that it may incur under the Basic Documents
from funds available pursuant to, and in accordance with, the payment priorities
set forth in this Agreement and the other Basic Documents and (ii) to the extent
the Depositor has additional funds available (other than funds described in
clause (i) above) that would be in excess of amounts that would be necessary to
pay the debt and other obligations of the Depositor in accordance with the
Depositor’s certificate of formation, operating agreement and all financing
documents to which the Depositor is a party.  The agreement set forth in the
preceding sentence shall constitute a subordination agreement for purposes of
Section 510(a) of the Bankruptcy Code.  In addition, no amount owing by the
Depositor hereunder in excess of liabilities that it is required to pay in
accordance with the preceding sentence shall constitute a “claim” (as defined in
Section 101(5) of the Bankruptcy Code) against it.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.03.  Merger, Consolidation or Assumption of the Obligations of
Depositor.  Any Person (i) into which the Depositor shall be merged or
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Depositor shall be a party or (iii) that shall succeed by purchase and
assumption to all or substantially all of the business of the Depositor, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Depositor under this Agreement, shall be the
successor to the Depositor under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties to
this Agreement; provided, however, that (A) the Depositor shall have delivered
to the Trustees an Officer’s Certificate and an Opinion of Counsel each stating
that such merger, conversion, consolidation or succession and such agreement of
assumption comply with this Section, (B) the Depositor shall have delivered to
the Trustees an Opinion of Counsel stating that, in the opinion of such counsel,
either (1) all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to fully preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (2) no such action shall
be necessary to fully preserve and protect such interest and (C) the Rating
Agency Condition shall have been satisfied.  Notwithstanding anything to the
contrary contained herein, the execution of the foregoing agreement of
assumption and compliance with clauses (A), (B) and (C) above shall be
conditions to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above.
 
Section 5.04.  Limitation on Liability of Depositor and Others.  The Depositor
and any director or officer or employee or agent of the Depositor may rely in
good faith on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.  The Depositor
and any director or officer or employee or agent of the Depositor shall be
reimbursed by the Indenture Trustee for any contractual damages, liability or
expense incurred by reason of the Indenture Trustee’s willful misfeasance, bad
faith or negligence (except for errors in judgment) in the performance of its
duties hereunder, or by reason of reckless disregard of its respective
obligations and duties hereunder.  The Depositor shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its obligations under this Agreement, and that in its opinion may
involve it in any expense or liability.  The indemnities contained in this
Section shall survive the resignation of the Indenture Trustee or termination of
this Agreement.
 
Section 5.05.  Depositor Not to Resign.  Subject to the provisions of
Section 5.03, the Depositor shall not resign from the obligations and duties
hereby imposed on it as Depositor hereunder.
 
Section 5.06.  Depositor May Own Securities.  The Depositor and any of its
Affiliates may, in its individual or any other capacity, become the owner or
pledgee of Securities with the same rights as it would have if it were not the
Depositor or an Affiliate of the Depositor, except as otherwise expressly
provided herein or in any other Basic Document (including in the definition of
the terms “Note Balance” and “Outstanding”).  Except as otherwise expressly
provided herein or in the other Basic Documents (including in the definition of
the terms “Note Balance” and “Outstanding”), Securities so owned by or pledged
to the Depositor or such Affiliate shall have an equal and proportionate benefit
under the provisions of this Agreement and the other Basic
 
 
25

--------------------------------------------------------------------------------

 
 
Documents, without preference, priority or distinction as among the Notes and
the Certificates as the case may be.
 
Section 5.07.  Covenants of Depositor.  The Depositor makes the following
covenants as of the date of this Agreement:
 
(a)           The Depositor makes the covenants in Section 2.08, 4.03(c)(iv) and
4.03(c)(v) of the Depositor Limited Liability Company Agreement, which covenants
are hereby incorporated into and made a part of this Agreement.
 
(b)           The Depositor shall not conduct or promote any activities except
as set forth in Section 2.04 of the Depositor Limited Liability Company
Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE SIX

 
THE SERVICER
 
Section 6.01.  Representations and Warranties of Servicer.  The Servicer makes
the following representations and warranties on which the Issuer is deemed to
have relied in acquiring the Trust Property.  The representations and warranties
speak as of the date of execution and delivery of this Agreement and as of the
Closing Date, and shall survive the sale, transfer, assignment and conveyance of
the Trust Property to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture:
 
(a)           Organization and Good Standing.  The Servicer is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware and continues to hold a valid certificate to do business as
such.  It is duly authorized to own its properties and transact its business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or any properties owned or leased by it requires such
authorization and in which the failure to be so authorized would have a material
adverse effect on its business, properties, assets or condition (financial or
other) and those of its subsidiaries, considered as one enterprise.  The
Servicer has, and at all relevant times had, the power, authority and legal
right to service the Receivables and to hold the Receivable Files as custodian
on behalf of the Issuer.
 
(b)           Due Qualification.  The Servicer is duly qualified to do business
in good standing and has obtained all necessary licenses and approvals in each
jurisdiction in which the failure to so qualify or to obtain such licenses and
approvals would, in the reasonable judgment of the Servicer, materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, the Servicer Basic Documents, the Receivables
or the Securities.
 
(c)           Power and Authority.  The Servicer has the power and authority to
execute, deliver and perform its obligations under the Servicer Basic Documents;
and the execution, delivery and performance of the Servicer Basic Documents have
been duly authorized by the Servicer by all necessary action.
 
(d)           Binding Obligation.  Each Servicer Basic Document constitutes the
legal, valid and binding obligation of the Servicer, enforceable against the
Servicer in accordance with its terms, except as enforceability may be subject
to or limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws affecting the enforcement
of creditors’ rights in general, and by general principles of equity, regardless
of whether considered in a Proceeding in equity or at law.
 
(e)           No Violation.  The execution, delivery and performance by the
Servicer of the Servicer Basic Documents, the consummation of the transactions
contemplated hereby and thereby and the fulfillment of their respective terms
shall not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the certificate of formation or limited
 
 
27

--------------------------------------------------------------------------------

 
 
liability company agreement of the Servicer, or any material indenture,
agreement, mortgage, deed of trust or other instrument to which the Servicer is
a party, by which the Servicer is bound or to which any of its properties are
subject; or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, other than the Servicer Basic Documents, or
violate any law, order, rule or regulation applicable to the Servicer or its
properties of any Governmental Authority having jurisdiction over the Servicer
or any of its properties.
 
(f)           No Proceedings.  There are no Proceedings or investigations
pending or, to the knowledge of the Servicer, threatened, against the Servicer
before any Governmental Authority having jurisdiction over the Servicer or its
properties: (i) asserting the invalidity of any Basic Document, (ii) seeking to
prevent the issuance of the Securities or the consummation of any of the
transactions contemplated by the Basic Documents, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by it of its obligations under,
or the validity or enforceability of, this Agreement or the Receivables or
(iv) seeking to adversely affect the federal income tax or other federal, State
or local tax attributes of the Securities.
 
Section 6.02.  Liability of Servicer; Indemnities.  The Servicer shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement.  Such obligations shall include
the following:
 
(a)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Trustees, the Securityholders and the Depositor from and against all losses,
liabilities, claims, damages and expenses arising out of or incurred in
connection with the use, ownership or operation by the Servicer or any Affiliate
of the Servicer of a Financed Vehicle.
 
(b)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Depositor and the Trustees from and against any taxes that may at any time
be asserted against any such Person as a result of or relating to the
transactions contemplated herein and in the other Basic Documents, including any
sales, gross receipts, gross margin, general corporation, tangible personal
property, privilege or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale of the Receivables to the Issuer or
the issuance and original sale of the Securities, or federal or State income
taxes arising out of distributions on the Securities) and costs and expenses in
defending against such taxes.
 
(c)           The Servicer shall indemnify, defend and hold harmless the Issuer,
the Trustees, the Securityholders and the Depositor from and against any loss,
liability, claim, damage or expense incurred by reason of the Servicer’s willful
misfeasance, bad faith or negligence in the performance of its duties under the
Servicer Basic Documents or by reason of a reckless disregard of its obligations
and duties under the Servicer Basic Documents.
 
 
28

--------------------------------------------------------------------------------

 
(d)           The Servicer shall indemnify, defend and hold harmless the
Trustees and their respective officers, directors, employees and agents from and
against all losses, liabilities, claims, damages and expenses arising out of or
incurred in connection with the acceptance or performance of the trusts and
duties herein and contained in the Trust Agreement (in the case of the Owner
Trustee) and contained in the Indenture (in the case of the Indenture Trustee),
except to the extent that such loss, liability, claim, damage or expense:
(i) shall be due to the willful misfeasance, bad faith or negligence (except for
errors in judgment) of the Owner Trustee or the Indenture Trustee, as
applicable, (ii) in the case of the Owner Trustee, shall arise from the breach
by the Owner Trustee of any of its representations or warranties set forth in
Section 7.03 of the Trust Agreement, (iii) in the case of the Indenture Trustee,
shall arise from the breach by the Indenture Trustee of any of its
representations and warranties set forth in the Indenture or shall arise out of
or be incurred in connection with the performance by the Indenture Trustee of
the duties of a Successor Servicer hereunder or (iv) relates to any tax other
than to the taxes with respect to which either the Depositor or the Servicer
shall be required to indemnify the Owner Trustee or the Indenture Trustee, as
applicable.
 
(e)           The Servicer shall pay the Owner Trustee compensation,
reimbursement or other payments owed to it pursuant to Sections 8.01 and 8.02 of
the Trust Agreement.
 
In addition to the foregoing indemnities, if either Trustee is entitled to
indemnification by the Depositor pursuant to Section 5.02 and the Depositor is
unable for any reason to provide such indemnification to either Trustee, then
the Servicer shall be liable for any indemnification that such Trustee is
entitled to under Section 5.02.  For purposes of this Section, in the event of a
termination of the rights and obligations of the Servicer (or any Successor
Servicer) pursuant to Section 7.01 or a resignation by such Servicer pursuant to
Section 6.05, such Servicer shall be deemed to be the Servicer pending
appointment of a Successor Servicer (other than the Indenture Trustee) pursuant
to Section 7.02.  Indemnification under this Section by the Servicer (or any
Successor Servicer), with respect to the period such Person was (or was deemed
to be) the Servicer, shall survive the termination of each Person as Servicer or
a resignation by such Person as Servicer, as well as the resignation or removal
of the Owner Trustee or the Indenture Trustee, as the case may be, or the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation.  If the Servicer shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter collects any of such amounts from others,
such Person shall promptly repay such amounts to the Servicer, as the case may
be, without interest.
 
Section 6.03.  Merger or Consolidation of, or Assumption of the Obligations of
Servicer.  Any Person (i) into which the Servicer shall be merged or
consolidated, (ii) which may result from any merger, conversion or consolidation
to which the Servicer shall be a party or (iii) which may succeed to all or
substantially all of the business of the Servicer, which Person in any of the
foregoing cases is an Eligible Servicer and executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties
hereto; provided, however, the Servicer shall have delivered to the Depositor
and the Trustees (a) an Officer’s Certificate and an Opinion of Counsel each
stating that such merger, conversion or consolidation and such agreement of
assumption comply with this Section
 
 
29

--------------------------------------------------------------------------------

 
 
and (b) an Opinion of Counsel stating that, in the opinion of such counsel,
either (1) all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the assets of the Issuer and reciting the details of such filings or referring
to prior Opinions of Counsel in which such details are given or (2) no such
action shall be necessary to preserve and protect such
interest.  Notwithstanding anything to the contrary contained herein, the
execution of the foregoing agreement of assumption and compliance with
clauses (a) and (b) above shall be conditions to the consummation of the
transactions referred to in clauses (i), (ii) and (iii) above.  The Servicer
shall provide prior written notice of any merger, conversion, consolidation or
succession pursuant to this Section to the Trustees, the Rating Agencies and the
Depositor.  The Servicer shall provide such information in writing as reasonably
requested by the Depositor to allow the Depositor to comply with its Exchange
Act reporting obligations with respect to a Successor Servicer.
 
Section 6.04.  Limitation on Liability of Servicer and Others.
 
(a)           Neither the Servicer nor any of its directors, officers, employees
or agents shall be under any liability to the Issuer or any Securityholders for
any action taken or for refraining from the taking of any action pursuant
hereto, or for errors in judgment; provided, however, that this provision shall
not protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties hereunder.  The Servicer and any of its respective directors,
officers, employees or agents may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person in respect of any
matters arising under this Agreement.
 
(b)           Except as provided herein, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to administer and service the Receivables in accordance
with this Agreement, and that in its opinion may involve it in any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Noteholders and the Certificateholders under this Agreement.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer.
 
Section 6.05.  MBFS USA Not to Resign as Servicer.  MBFS USA will not resign as
Servicer under this Agreement except upon determination that the performance of
its duties under this Agreement is no longer permissible under law.  Prior to
the effectiveness of such resignation, MBFS USA will deliver to the Depositor
and the Trustees (i) notice of any such determination permitting the resignation
of MBFS USA as Servicer and (ii) an Opinion of Counsel to such effect.  Any such
resignation will become effective in accordance with Section 7.02.
 
Section 6.06.  Servicer May Own Securities.  The Servicer and any of its
Affiliates may, in its individual or other capacity, become the owner or pledgee
of Securities with the same rights as it would have if it were not the Servicer
or an Affiliate of the Servicer, except as otherwise expressly provided herein
or in any other Basic Document (including in the definition of the terms “Note
Balance” and “Outstanding”).  Except as otherwise expressly provided herein or
in the
 
 
30

--------------------------------------------------------------------------------

 
 
other Basic Documents (including in the definition of the terms “Note Balance”
and “Outstanding”), Securities so owned by or pledged to the Servicer or such
Affiliate shall have an equal and proportionate benefit under the provisions of
this Agreement and the other Basic Documents, without preference, priority or
distinction as among the Notes and the Certificates, as the case may be.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
ARTICLE SEVEN

 
SERVICER TERMINATION EVENTS
 
Section 7.01.  Servicer Termination Events.  The occurrence of any one of the
following events shall constitute an event of servicing termination hereunder
(each, a “Servicer Termination Event”):
 
(a)           any failure by the Servicer to deliver to the Indenture Trustee
the Investor Report for any Collection Period, which failure shall continue
unremedied beyond the earlier of two Business Days following the date such
Investor Report was required to be delivered and the related Distribution Date,
or any failure by the Servicer to make any required payment or deposit under
this Agreement, which failure shall continue unremedied beyond the earlier of
five Business Days following the date such payment or deposit was due and, in
the case of a payment or deposit to be made no later than a Distribution Date or
the related Deposit Date, such Distribution Date or Deposit Date, as applicable;
 
(b)           any failure by the Servicer to duly observe or to perform in any
material respect any other covenant or agreement of the Servicer set forth in
this Agreement, which failure shall materially and adversely affect the rights
of the Depositor or the Noteholders and shall continue unremedied for a period
of 60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given (i) to the Servicer by the Depositor
or either Trustee or (ii) to the Depositor, the Servicer and the Trustees by the
Holders of Notes evidencing not less than 25% of the Note Balance of the
Controlling Class (or, after the Notes have been paid in full, the holders of
Certificates evidencing not less than 25% of the aggregate Certificate
Percentage Interests then outstanding);
 
(c)           any representation or warranty of the Servicer made in this
Agreement, or in any certificate delivered pursuant hereto or in connection
herewith, other than any representation or warranty relating to a Receivable
that has been purchased by the Servicer, proving to have been incorrect in any
material respect as of the time when the same shall have been made, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or otherwise cured for a period of
30 days after the date on which written notice of such circumstance or
condition, requiring the same to be eliminated or cured, shall have been given
(i) to the Servicer by the Depositor or either Trustee or (ii) to the Depositor,
the Servicer and the Trustees by the Holders of Notes evidencing not less than
25% of the Note Balance of the Controlling Class; or
 
(d)           an Insolvency Event occurs with respect to the Servicer.
 
If a Servicer Termination Event shall have occurred and not have been remedied,
either the Indenture Trustee or the Holders of Notes evidencing not less than
51% of the Note Balance of the Controlling Class (or holders of Certificates
representing not less than 51% of the aggregate Certificate Percentage Interests
outstanding if the Notes are no longer Outstanding), in
 
 
32

--------------------------------------------------------------------------------

 
 
each case by providing a Servicer Termination Notice to the Depositor, the Owner
Trustee and the Servicer (and to the Indenture Trustee if given by the
Noteholders) may terminate all the rights and obligations of the Servicer under
this Agreement; provided, however, that the indemnification obligations of the
Servicer under Section 6.02 shall survive such termination.
 
On or after the receipt by the Servicer of a Servicer Termination Notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Notes, the Certificates, the Trust Property or otherwise, shall, without
further action, pass to and be vested in the Indenture Trustee or such Successor
Servicer as may be appointed under Section 7.02; and, without limitation, the
Trustees are hereby authorized and empowered to execute and deliver, on behalf
of the outgoing Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivable
Files or the certificates of title to the Financed Vehicles, or otherwise.  The
outgoing Servicer shall cooperate with the Indenture Trustee, the Owner Trustee
and such Successor Servicer in effecting the termination of the responsibilities
and rights of the outgoing Servicer under this Agreement, including the transfer
to the Indenture Trustee or such Successor Servicer for administration by it of
all cash amounts that shall at the time be held by the outgoing Servicer for
deposit, or have been deposited by the outgoing Servicer, in the Accounts or
thereafter received with respect to the Receivables, all Receivable Files and
all information or documents that the Indenture Trustee or such Successor
Servicer may require.  In addition, the Servicer shall transfer its electronic
records relating to the Receivables to the Successor Servicer in such electronic
form as the Successor Servicer may reasonably request.  All Transition Costs
shall be paid by the outgoing Servicer (or by the initial Servicer if the
outgoing Servicer is the Indenture Trustee acting on an interim basis) upon
presentation of reasonable documentation of such costs and expenses.
 
The Trustees shall have no obligation to notify the Noteholders, the
Certificateholders or any other Person of the occurrence of any event specified
in this Section prior to the continuance of such event through the end of any
cure period specified in this Section.
 
Section 7.02.  Appointment of Successor Servicer.  Upon the resignation of the
Servicer pursuant to Section 6.05 or the termination of the Servicer pursuant to
Section 7.01, the Indenture Trustee shall be the successor in all respects to
the Servicer in its capacity as Servicer under this Agreement and shall be
subject to all the obligations and duties placed on the Servicer by the terms
and provisions of this Agreement, and shall provide such information in writing
as reasonably requested by the Depositor to allow the Depositor to comply with
its Exchange Act reporting obligations with respect to the Indenture Trustee in
its capacity as Successor Servicer; provided, however, that the Indenture
Trustee, as Successor Servicer, shall not, in any event, be required to make any
Advances pursuant to Section 4.06 and shall have no obligations pursuant to
Section 3.09 with respect to the fees and expenses of the Trustees, the fees and
expenses of the  attorneys for the Trustees, the fees and expenses of any
custodian appointed by the Trustees, the fees and expenses of Independent
accountants or expenses incurred in connection with distributions and reports to
the Securityholders.  As compensation therefor, the Indenture Trustee shall be
entitled to such compensation (whether payable out of the Collection Account or
otherwise) as the Servicer would have been entitled to under this Agreement if
no such resignation or termination had occurred, except that all collections on
or in respect of the Receivables shall be
 
 
33

--------------------------------------------------------------------------------

 
 
deposited in the Collection Account within two Business Days of receipt and
shall not be retained by the Servicer.  Notwithstanding the foregoing, the
Indenture Trustee may, if it shall be unwilling so to act, or shall, if it is
legally unable so to act, appoint, or petition a court of competent jurisdiction
to appoint, an Eligible Servicer as the successor to the terminated Servicer
under this Agreement.  In connection with such appointment, the Indenture
Trustee may make such arrangements for the compensation of such Successor
Servicer out of collections on or in respect of the Receivables as it and such
successor shall agree; provided, however, that such compensation shall not be
greater than that payable to MBFS USA as initial Servicer hereunder without the
prior consent of the Holders of Notes evidencing not less than 51% of the Note
Balance of the Controlling Class (or Holders of Certificates representing not
less than 51% of the aggregate Certificate Percentage Interests then outstanding
if the Notes are no longer Outstanding).  The Indenture Trustee and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession, including providing such
information in writing as reasonably requested by the Depositor to allow the
Depositor to comply with its Exchange Act reporting obligations with respect to
such Successor Servicer.  The Indenture Trustee shall not be relieved of its
duties as Successor Servicer under this Section until a newly appointed Servicer
shall have assumed the obligations and duties of the terminated Servicer under
this Agreement.  Notwithstanding anything to the contrary contained herein, in
no event shall the Indenture Trustee be liable for any servicing fee or for any
differential in the amount of the servicing fee paid hereunder and the amount
necessary to induce any Successor Servicer to act as Successor Servicer
hereunder.
 
Section 7.03.  Effect of Servicing Transfer.
 
(a)           After a transfer of servicing hereunder, the Indenture Trustee or
Successor Servicer shall notify the Obligors to make directly to the Successor
Servicer payments that are due under the Receivables after the effective date of
such transfer.
 
(b)           Except as provided in Section 7.02, after a transfer of servicing
hereunder, the outgoing Servicer shall have no further obligations with respect
to the administration, servicing, custody or collection of the Receivables and
the Successor Servicer shall have all of such obligations, except that the
outgoing Servicer will transmit or cause to be transmitted directly to the
Successor Servicer for its own account, promptly on receipt and in the same form
in which received, any amounts or items held by the outgoing Servicer (properly
endorsed where required for the Successor Servicer to collect any such items)
received as payments upon or otherwise in connection with the Receivables.
 
(c)           Any Successor Servicer shall provide the Depositor with access to
the Receivable Files and to the Successor Servicer’s records (whether written or
automated) with respect to the Receivable Files.  Such access shall be afforded
without charge, but only upon reasonable request and during normal business
hours at the offices of the Successor Servicer.  Nothing in this Section shall
affect the obligation of a Successor Servicer to observe any Applicable Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Servicer to provide access to information as a result of such obligation
shall not constitute a breach of this Section.
 
 
34

--------------------------------------------------------------------------------

 
(d)           Any transfer of servicing hereunder shall not constitute an
assumption by the related Successor Servicer of any liability of the related
outgoing Servicer arising out of any breach by such outgoing Servicer of such
outgoing Servicer’s duties hereunder prior to such transfer of servicing.
 
Section 7.04.  Notification to Noteholders and Rating Agencies.  Upon any notice
of a Servicer Termination Event or upon any termination of, or any appointment
of a successor to, the Servicer pursuant to this Article, the Indenture Trustee
shall give prompt written notice thereof to the Noteholders and the Rating
Agencies.
 
Section 7.05.  Waiver of Past Servicer Termination Events.  The Noteholders
evidencing not less than 51% of the Note Balance of the Controlling Class may,
on behalf of all Noteholders, waive any Servicer Termination Event and its
consequences, except an event resulting from the failure to make any required
deposits to or payments from the Accounts in accordance with this
Agreement.  Upon any such waiver of a Servicer Termination Event, such event
shall cease to exist, and shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other event or impair any right arising therefrom, except to the extent
expressly so waived.
 
Section 7.06.  Repayment of Advances.  If the identity of the Servicer shall
change, the outgoing Servicer shall be entitled to receive reimbursement for
outstanding and unreimbursed Advances made pursuant to Section 4.06 by the
outgoing Servicer.
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
ARTICLE EIGHT

 
TERMINATION
 
Section 8.01.  Optional Purchase of All Receivables.
 
(a)           If, as of the last day of any Collection Period, the Pool Balance
shall be less than or equal to 10% of the Cutoff Date Pool Balance, the Servicer
shall have the option to purchase on the following Distribution Date the Trust
Estate, other than the Accounts.  To exercise such option, the Servicer shall
notify the Depositor, the Owner Trustee, the Indenture Trustee and the Rating
Agencies, not fewer than ten nor more than 30 days prior to the Distribution
Date on which such repurchase is to be effected and shall deposit into the
Collection Account on the related Deposit Date an amount equal to the aggregate
Purchase Amount for the Receivables (including Receivables that became Defaulted
Receivables during the related Collection Period), less the Reserve Fund Amount,
which funds shall be transferred from the Reserve Fund into the Collection
Account.  Notwithstanding the foregoing, the Servicer shall not be permitted to
exercise such option unless the amount to be deposited in the Collection Account
(together with amounts on deposit in the Reserve Fund and the Collection
Account) pursuant to this Section is at least equal to the sum of all amounts
due to the Servicer under this Agreement plus the Note Balance plus all accrued
but unpaid interest (including any overdue interest) on the Notes plus all
amounts due to the Servicer for any outstanding and unreimbursed Advances and
Nonrecoverable Advances plus all accrued but unpaid Total Trustee Fees.  Upon
such payment, the Seller shall succeed to and own all interests in and to the
Issuer.  The aggregate amount so deposited in respect of such Distribution Date,
plus, to the extent necessary, all amounts in the Reserve Fund, if any, shall be
used to make payments in full to the Noteholders in the manner set forth in
Article Four.
 
(b)           Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders shall succeed to the rights of the Noteholders hereunder and
the Indenture Trustee shall continue to carry out its obligations hereunder with
respect to the Certificateholders, including making distributions from the
Collection Account in accordance with Section 4.08(c) and making withdrawals
from the Reserve Fund in accordance with Sections 4.02 and 4.07.
 
Section 8.02.  Termination.  Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate upon the earliest to occur of (i) the
maturity or liquidation of the latest maturing Receivable and the disposition of
any amounts received thereon in accordance with Section 2.08 of the Indenture,
(ii) the payment to the Noteholders and the Certificateholders of all amounts
required to be paid to them under the Basic Documents and (iii) the exercise by
the Servicer of its rights under Section 8.01, the deposit into the Collection
Account by the Servicer of the amount required to be deposited therein in
accordance with Section 8.01 and the application of such amounts in accordance
with Section 2.08 of the Indenture.
 
 
 
 
 

 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE NINE

 
EXCHANGE ACT REPORTING
 
Section 9.01.  Further Assurances.  The Indenture Trustee and the Servicer shall
reasonably cooperate with the Depositor in connection with the satisfaction of
the Depositor’s reporting requirements under the Exchange Act with respect to
the Issuer.  The Depositor shall not exercise its right to request delivery of
information or other performance under these provisions other than in good
faith.  In addition to the other information specified in this Article Nine, if
so requested by the Depositor for the purpose of satisfying its reporting
obligation under the Exchange Act, the Indenture Trustee and the Servicer shall
provide the Depositor with (i) such information which is available to such
Person without unreasonable effort or expense and within such timeframe as may
be reasonably requested by the Depositor to comply with the Depositor’s
reporting obligations under the Exchange Act and (ii) to the extent such Person
is a party (and the Depositor is not a party) to any agreement or amendment
required to be filed, copies of such agreement or amendment in EDGAR-compatible
form.  Each of the Servicer and the Indenture Trustee acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Depositor
in good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.
 
Section 9.02.  Form 10-D Filings.  So long as the Depositor is required to file
Exchange Act Reports with respect to the Issuer, no later than each
Determination Date, each of the Indenture Trustee and the Servicer shall notify
(and the Servicer shall cause any subservicer to notify) the Depositor of any
Form 10-D Disclosure Item with respect to such Person (or in the case of the
Indenture Trustee, a Responsible Officer of such Person), together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor.  In addition to such information as the
Servicer is obligated to provide pursuant to other provisions of this Agreement,
if so requested by the Depositor, the Servicer shall provide such information
which is available to the Servicer, without unreasonable effort or expense
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.  Such information shall be provided concurrently
with the statements to Securityholders pursuant to Section 4.09, commencing with
the first such report due not less than five Business Days following such
request.
 
Section 9.03.  Form 8-K Filings.  So long as the Depositor is required to file
Exchange Act Reports with respect to the Issuer, each of the Indenture Trustee
and the Servicer shall promptly notify the Depositor, but in no event later than
two Business Days after its occurrence, of any Reportable Event of which such
Person (or in the case of the Indenture Trustee, a Responsible Officer of such
Person) has actual knowledge.  Each Person shall be deemed to have actual
knowledge of any such event to the extent that it relates to such Person or any
action or failure to act by such Person.
 
Section 9.04.  Form 10-K Filings.  So long as the Depositor is required to file
Exchange Act Reports, (i) if the Item 1119 Parties listed on Schedule B have
changed since the Closing
 
 
37

--------------------------------------------------------------------------------

 
 
Date, no later than February 1 of each year, commencing in 2012, the Depositor
shall provide each of the Indenture Trustee and the Servicer with an updated
Schedule B setting forth the Item 1119 Parties and (ii) no later than March 15
of each year, commencing in 2012, the Indenture Trustee and the Servicer shall
notify the Depositor of any Form 10-K Disclosure Item, together with a
description of any such Form 10-K Disclosure Item in form and substance
reasonably acceptable to the Depositor.
 
Section 9.05.  Report on Assessment of Compliance and Attestation.  So long as
the Depositor is required to file Exchange Act Reports, on or before March 15 of
each calendar year, commencing in 2012:
 
(a)           The Indenture Trustee shall deliver to the Depositor and the
Servicer the Servicing Criteria Assessment.  Such report shall be signed by an
authorized officer of the Indenture Trustee and shall at a minimum address each
of the Servicing Criteria specified on a certification substantially in the form
of Part I of Schedule C hereto delivered to the Depositor concurrently with the
execution of this Agreement (provided that such certification may be revised
after the date of this Agreement as agreed by the Depositor and the Indenture
Trustee to reflect any guidance with respect to such criteria from the
Commission).  To the extent any of the Servicing Criteria are not applicable to
the Indenture Trustee, with respect to asset-backed securities transactions
taken as a whole involving the Indenture Trustee and that are backed by the same
asset type backing the Notes, such report shall include such a statement to that
effect.  The Indenture Trustee acknowledges and agrees that the Depositor and
the Servicer with respect to its duties as the Certifying Person, and each of
their respective officers and directors shall be entitled to rely upon each such
Servicing Criteria Assessment and the attestation delivered pursuant to
Section 9.05(b).
 
(b)           The Indenture Trustee shall deliver to the Depositor and the
Servicer a report of a registered public accounting firm that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered pursuant to the preceding paragraph.  Such attestation shall be in
accordance with Rules 13a-18 and 15d-18 of the Exchange Act (or any successor
provisions), Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor
provisions) under the Securities Act and the Exchange Act, including, that, in
the event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.  Such report must be available for general use and not contain
restricted use language.
 
(c)           In the event the Indenture Trustee is terminated or resigns during
the term of this Agreement, such Person shall provide the documents and
information pursuant to this Section with respect to the period of time it was
subject to this Agreement or provided services with respect to the Issuer or the
Receivables.
 
Section 9.06.  Back-up Sarbanes-Oxley Certification.
 
(a)           No later than March 15 of each year, beginning in 2012, the
Servicer shall provide the Performance Certification to the Certifying Person as
Schedule D (in the case of the
 
 
38

--------------------------------------------------------------------------------

 
 
Servicer), in each case on which the Certification Parties can reasonably rely;
provided that so long as the Servicer is an Affiliate of the Depositor, the
Servicer may, but is not required to deliver the Performance Certificate.
 
(b)           The Depositor will not request delivery of a certification under
this clause unless the Depositor is required under the Exchange Act to file an
annual report on Form 10-K with respect to the Issuer.  In the event that prior
to the filing date of the Form 10-K in March of each year, the Servicer has
actual knowledge of information material to the Sarbanes-Oxley Certification,
the Servicer shall promptly notify the Depositor.
 
Section 9.07.  Representations and Warranties.  The Indenture Trustee represents
that:
 
(i)      there are no affiliations relating to the Indenture Trustee with
respect to any Item 1119 Party;
 
(ii)     there are no relationships or transactions with respect to any Item
1119 Party and the Indenture Trustee that are outside the ordinary course of
business or on terms other than would be obtained in an arm’s-length transaction
with an unrelated third party, apart from the transactions contemplated under
the Basic Documents, and that are material to the investors’ understanding of
the Notes; and
 
(iii)    there are no legal Proceedings pending, or known to be contemplated by
Governmental Authorities, against the Indenture Trustee, or of which the
property of the Indenture Trustee is subject, that is material to the
Noteholders.
 
Section 9.08.  Indemnification.
 
(a)           Each of the Indenture Trustee and the Servicer (if the Servicer is
not MBFS USA) shall indemnify the Depositor, the Servicer with respect to its
duties as Certifying Person or each Person who controls any of such parties
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:
 
(i)      (A) any untrue statement of a material fact contained or alleged to be
contained in the Provided Information or (B) the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information, or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, by way of clarification, that clause (B) shall be construed solely by
reference to the related Provided Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or
 
(ii)      with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any Servicing Criteria Assessment when and as required under
this Article and
 
 
39

--------------------------------------------------------------------------------

 
 
with respect to the Servicer, any failure by the Servicer to deliver any
information, report, certification, accountant’s letter or other material when
and as required under Section 3.11 or 3.12 or this Article, as applicable.
 
(b)           In the case of any failure of performance described in
Section 9.08(a)(ii), each of the Indenture Trustee and the Servicer shall
promptly reimburse the Depositor for all costs reasonably incurred by each such
party in order to obtain the information, report, certification, accountants’
letter or other material not delivered as required by the Indenture Trustee or
the Servicer, as applicable.
 
(c)           Notwithstanding anything to the contrary contained herein, in no
event shall the Indenture Trustee be liable for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------

 
ARTICLE TEN

 
MISCELLANEOUS
 
Section 10.01.  Amendment.
 
(a)           This Agreement may be amended from time to time by the parties
hereto without the consent of any of the Noteholders to cure any ambiguity, to
correct or supplement any provision in this Agreement that may be inconsistent
with any other provisions in this Agreement or any offering document used in
connection with the initial offer and sale of the Notes, to add, change or
eliminate any other provisions with respect to matters or questions arising
under this Agreement that are not inconsistent with the provisions of this
Agreement; provided, however, that no such amendment (i) may materially
adversely affect the interests of any Noteholder, as evidenced by either an
Opinion of Counsel to the Servicer delivered to the Indenture Trustee or a
letter from each Rating Agency to the effect that the amendment would not result
in a qualification, downgrading or withdrawal of its then-current rating of any
Class of Notes and (ii) will be permitted unless an Opinion of Counsel is
delivered to the Depositor and the Trustees to the effect that such amendment
will not cause the Issuer to be characterized for federal income tax purposes as
an association taxable as a corporation or otherwise have any material adverse
impact on the federal income taxation of any Notes Outstanding. Any amendment
which affects the Owner Trustee, however, shall require the Owner Trustee’s
written consent.
 
 
(b)           This Agreement may also be amended from time to time by the
parties hereto, with the consent of the Indenture Trustee and the Holders of
Notes evidencing at least 66⅔% of the Note Balance of the Controlling Class (or
if the Notes are no longer Outstanding, Holders of Certificates evidencing not
less than 51% of the aggregate Certificate Percentage Interests), for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Noteholders; provided, however, that no such amendment (i) will be permitted
unless an Opinion of Counsel is delivered to the Depositor and the Trustees to
the effect that such amendment will not cause the Issuer to be characterized for
federal income tax purposes as an association or publicly traded partnership
taxable as a corporation or otherwise have any material adverse impact on the
federal income taxation of any Notes Outstanding or any Noteholder and (ii) may
(A) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Receivables or distributions that are required to be made
for the benefit of the Noteholders or change any Interest Rate or the Reserve
Fund Required Amount without the consent of 100% of the Noteholders of Notes
then Outstanding or (B) reduce the percentage of the Note Balance of the
Controlling Class, the consent of the Noteholders of which is required for any
amendment to this Agreement without the consent of 100% of the Noteholders of
Notes then Outstanding.  Any amendment which affects the Owner Trustee, however,
shall require the Owner Trustee’s written consent.
 
(c)           An amendment to this Agreement shall be deemed not to materially
adversely affect the interests of any Noteholder if the Person requesting such
amendment obtains and delivers to the Trustees (i) an Opinion of Counsel to that
effect or (ii) a letter from each Rating Agency to the effect that the amendment
would not result in a qualification, downgrading or withdrawal of its
then-current rating of any Class of the Notes.
 
 
 
 
41

--------------------------------------------------------------------------------

 
(d)           Prior to the execution of any amendment or consent pursuant to
this Section, the Servicer shall provide written notification of the substance
of such amendment or consent to each Rating Agency.
 
(e)           Promptly after the execution of any amendment or consent pursuant
to Section 10.01(b), the Owner Trustee shall furnish (i) written notification of
the substance of such amendment or consent to each Certificateholder.  It shall
not be necessary for the consent of the Noteholders pursuant to Section 10.01(b)
to approve the particular form of any proposed amendment or consent, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents (and any other consents of the Noteholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by the Noteholders shall be subject to such reasonable
requirements as the Trustees may prescribe.
 
(f)           Prior to the execution of any amendment pursuant to this Section,
the Depositor and the Trustees shall be entitled to receive and rely upon
(i) an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and (ii) an Officer’s Certificate of
the Servicer that all conditions precedent provided for in this Agreement to the
execution of such amendment have been complied with.  The Owner Trustee or the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects such Owner Trustee’s or Indenture Trustee’s own rights,
duties or immunities under this Agreement or otherwise.
 
(g)           Notwithstanding the foregoing provisions of this Section, in the
event the parties to this Agreement desire to further clarify or amend any
provision of Article Nine, or subject to Section 9.05(a), the information
contained in Schedule C, this Agreement shall be amended to reflect the new
agreement between the parties covering matters in Article Nine, pursuant to
Section 9.01, or Schedule C; provided, however, that (i) such amendment will not
require any Opinion of Counsel or any letter from a Rating Agency to the effect
that the amendment would not result in a qualification, downgrading or
withdrawal of its then-current rating of any Class of Notes or the consent of
any Securityholder and (ii) the Servicer shall have given written notice to the
Rating Agencies not fewer than ten days prior to the effectiveness of any such
amendment.
 
 
Section 10.02.  Protection of Title to Issuer.
 
(a)           The Depositor or the Servicer, or both, shall authorize and file
such financing statements and cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of the Issuer and of the
Indenture Trustee for the benefit of the Noteholders in the Receivables and in
the proceeds thereof.  The Depositor or the Servicer, or both, shall deliver (or
cause to be delivered) to the Trustees file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.
 
(b)           Neither the Depositor nor the Servicer shall change its name,
identity or organizational structure in any manner that would make any financing
statement or continuation statement filed in accordance with Section 10.02(a)
seriously misleading within the meaning of Section 9-506 of the UCC, unless it
shall have given the Trustees at least 30 days’ prior written notice thereof and
shall have promptly filed such amendments to previously filed financing
statements or continuation statements or such new financing statements as may be
necessary to
 
 
42

--------------------------------------------------------------------------------

 
 
continue the perfection of the interest of the Issuer and the Indenture Trustee
for the benefit of the Noteholders in the Receivables and the proceeds thereof.
 
(c)           Each of the Seller, the Depositor and the Servicer shall give the
Trustees at least 30 days’ prior written notice of any change in its name,
identity, organizational structure or jurisdiction of organization or any
relocation of its principal place of business or chief executive office if, as a
result of such change or relocation, the applicable provisions of the UCC would
require the filing of any amendment to any previously filed financing statement
or continuation statement or of any new financing statement and shall promptly
file any such amendment, continuation statement or new financing statement.  The
Depositor shall at all times maintain its jurisdiction of organization, its
principal place of business and its chief executive office within the United
States.  The Servicer shall at all times maintain each office from which it
shall service Receivables, and each office at which the Receivable Files are
located, within the United States.
 
(d)           The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.
 
(e)           The Servicer shall maintain its computer systems so that, from and
after the time of transfer of the Receivables to the Issuer pursuant to this
Agreement, the Servicer’s master computer records (including any back-up
archives) that refer to a Receivable shall indicate clearly and unambiguously
the interest of the Issuer and the Indenture Trustee in such Receivable and that
such Receivable is owned by the Issuer and has been pledged to the Indenture
Trustee pursuant to the Indenture.  Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, such Receivable shall have been
paid in full or repurchased by the Seller or purchased by the Servicer.
 
(f)           If at any time the Depositor or the Servicer shall propose to
sell, grant a security interest in, or otherwise transfer any interest in any
motor vehicle installment sales or installment loans contract to any prospective
purchaser, lender or other transferee, the Servicer shall give to such
prospective purchaser, lender or other transferee computer tapes, CDs, records
or printouts (including any restored from back-up archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly and
unambiguously that such Receivable has been sold and is owned by the Issuer and
has been pledged to the Indenture Trustee (unless such Receivable has been paid
in full or repurchased by the Seller or purchased by the Servicer).
 
(g)           The Servicer shall permit the Trustees and their respective agents
at any time during normal business hours, upon reasonable prior notice, to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding any Receivable.
 
(h)           If the Seller has repurchased one or more Receivables from the
Issuer pursuant to Section 2.05 or the Servicer has purchased one or more
Receivables from the Issuer pursuant to Section 3.08, the Servicer shall, upon
request, furnish to the Owner Trustee or to the Indenture
 
 
43

--------------------------------------------------------------------------------

 
 
Trustee, within ten Business Days, a list of all Receivables (by contract
number) then held as part of the Issuer, together with a reconciliation of such
list to the Schedule of Receivables (as amended or supplemented to date) and to
each of the Investor Reports furnished before such request indicating removal of
Receivables from the Issuer.
 
(i)           The Servicer shall deliver to the Depositor and the Trustees,
promptly after the authorization and delivery of each amendment to any financing
statement delivered pursuant to this Agreement, an Opinion of Counsel stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements have been authorized and filed that are necessary fully
to preserve and protect the interest of the Depositor (in the case of an opinion
delivered by the Servicer) or the Issuer and the Indenture Trustee (in the case
of an opinion delivered by the Depositor) in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest.
 
(j)           The Depositor shall, to the extent required by Applicable Law,
cause the Notes to be registered with the Commission pursuant to Section 12(b)
or Section 12(g) of the Exchange Act within the time periods specified in such
sections.
 
Section 10.03.  Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e-mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when notification of such
electronic posting is confirmed in accordance with clauses (ii)(b) through
(ii)(c) above.  Unless otherwise specified in this Agreement, any such notice,
request, demand, consent or other communication will be delivered or addressed,
in the case of (i) the Depositor, at 36455 Corporate Drive, Farmington Hills,
Michigan  48331, Attention: Steven C. Poling (steven.c.poling@daimler.com,
telecopier: (248) 991-6962), (ii) the Seller, at 36455 Corporate Drive,
Farmington Hills, Michigan  48331, Attention: Steven C. Poling
(steven.c.poling@daimler.com, telecopier: (248) 991-6962), (iii) the Servicer,
at 36455 Corporate Drive, Farmington Hills, Michigan  48331, Attention: Steven
C. Poling (steven.c.poling@daimler.com, telecopier: (248) 991-6962), (iv) the
Issuer or the Owner Trustee, at the Corporate Trust Office, Attention: Yvette
Howell (yhowell@wilmingtontrust.com), telecopier: (302) 636-4145), (v) the
Indenture Trustee, at the Corporate Trust Office, Attention: Melissa Rosal
(melissa.rosal@usbank.com, telecopier: (312) 325-8905), (vi) Fitch, at Fitch,
Inc., One State Street Plaza, New York, New York 10004, Attention: Auto ABS
Surveillance Department (e-mail: notifications.abs@fitchratings.com),
(vii) Moody’s, at Moody’s Investors Service, Inc., ABS Monitoring Department,
7 World Trade Center, 25th Floor, 250 Greenwich Street, New York, New
York  10007 (e-mail: Servicerreports@moodys.com) and (viii) as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.
 
 
44

--------------------------------------------------------------------------------

 
Section 10.04.  Assignment.
 
(a)           Notwithstanding anything to the contrary contained herein, except
as provided in the remainder of this Section or as provided in Sections 6.03 and
7.02, this Agreement may not be assigned by the Depositor or the Servicer
without the prior written consent of the Trustees and the Holders of Notes
evidencing at least 66⅔% of the Note Balance of the Controlling Class.
 
(b)           The Depositor hereby acknowledges and consents to the mortgage,
pledge, assignment and grant of a security interest by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders
of all right, title and interest of the Issuer in, to and under the Trust
Property and the assignment of any or all of the Issuer’s rights and obligations
hereunder to the Indenture Trustee.
 
Section 10.05.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement.
 
Section 10.06.  Further Assurances.  The Servicer agrees to do and perform any
and all acts and to execute any and all further instruments required or
reasonably requested by the other parties hereto to more fully effect the
purposes of this Agreement, including the execution of any financing statements
or continuation statements relating to the Trust Estate for filing under the
provisions of the UCC of any applicable jurisdiction.
 
Section 10.07.  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Depositor, either Trustee, the
Noteholders or the Certificateholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided in this
Agreement are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.
 
Section 10.08.  Successors and Assigns; Third-Party Beneficiaries.  This
Agreement will inure to the benefit of and be binding upon the parties to this
Agreement, the Owner Trustee and their assigns.  Except as otherwise provided in
this Agreement, no other Person will have any right or obligation under this
Agreement.
 
Section 10.09.  Actions by Securityholders.
 
(a)           Wherever in this Agreement a provision is made that an action may
be taken or a notice, demand or instruction given by the Noteholders or the
Certificateholders, such action, notice or instruction may be taken or given by
any Noteholder or any Certificateholder, as applicable, unless such provision
requires a specific percentage of the Noteholders or the Certificateholders.
 
(b)           Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Noteholder or a Certificateholder shall bind such
Noteholder or Certificateholder and every
 
 
45

--------------------------------------------------------------------------------

 
 
subsequent Holder of the related Note or Certificate issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done or omitted to be done by the Owner Trustee, the
Indenture Trustee or the Servicer in reliance thereon, whether or not notation
of such action is made upon such Note or Certificate.
 
Section 10.10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
Section 10.11.  Table of Contents and Headings.  The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 10.12.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
 
Section 10.13.  No Petition.  Each of the Seller, the Servicer and the Trustees
covenants and agrees that it will not at any time institute against, or join any
Person in instituting against, the Issuer or the Depositor any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceedings, or other
Proceedings under any Insolvency Law in connection with any obligations relating
to any of the Basic Documents and agrees that it will not cooperate with or
encourage others to file a bankruptcy petition against the Issuer during the
same period.
 
Section 10.14.  No Recourse.  It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Owner
Trustee, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it, (ii) each of
the representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Issuer, (iii) nothing herein contained shall be construed as
creating any liability on the Owner Trustee, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (iv) under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Agreement or any other related documents.
 
Section 10.15.  Servicer Payment Obligation.  The Servicer shall be responsible
for the payment of all fees and expenses of the Issuer and the Trustees paid by
any of them in connection with any of their obligations under the Basic
Documents to obtain or maintain or cause to be obtained or maintained any
required license under the (i) Maryland Vehicle Sales Finance Act or
(ii) Pennsylvania Motor Vehicle Sales Finance Act.
 
 
46

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Sale and Servicing
Agreement to be duly executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.
 
 

 
MERCEDES-BENZ AUTO RECEIVABLES
TRUST 2011-1
           
By:
WILMINGTON TRUST COMPANY, not in
its individual capacity but solely as Owner
Trustee on behalf of the Issuer
         
 
By:
        Name        Title           

 

 
DAIMLER RETAIL RECEIVABLES LLC,
as Depositor
         
 
By:
        Name:       Title:                     By:          Name:       Title:  
       

 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Seller
         
 
By:
        Name:       Title:                     By:          Name:       Title:  
       

 
Sale and Servicing Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Seller
         
 
By:
        Name:       Title:                     By:          Name:       Title:  
       

 

Agreed and Accepted:
 
U.S. BANK NATIONAL ASSOCIATION
 
By:                                                                
Name:
Title:
 
 
 
 
 
 
 
Sale and Servicing Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE A
 
LOCATION OF RECEIVABLE FILES
 
Iron Mountain
1248 Avenue R
Grand Prairie, Texas  48089
 
DealerTrack Collateral Management Services
9750 Goethe Road
Sacramento, California  95827
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SA-1

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
ITEM 1119 PARTIES
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SB-1

--------------------------------------------------------------------------------

 


 
SCHEDULE C
SERVICING AND DISCLOSURE ITEMS
 
Schedule C
Part I – Servicing Criteria (To Be Addressed in the Report on Assessment of
Compliance)
 
The assessment of compliance to be delivered by the Servicer shall address, at a
minimum, the criteria identified below as “Applicable Servicing Criteria”:
 
 
Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Responsible Party
 
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
Servicer
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
Servicer
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up Servicer
for the Pool Assets are maintained.
N/A
 
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
N/A
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.
 
Servicer
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
N/A for Obligor disbursements.
 
Servicer
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
Servicer
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
Servicer
Indenture Trustee
 


 
 
SC-1

--------------------------------------------------------------------------------

 


Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Responsible Party
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements.  For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
Indenture Trustee
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
N/A
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts.  These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items.  These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
Servicer
Indenture Trustee
 
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements.  Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.
 
Servicer
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
Indenture Trustee
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
Indenture Trustee
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
Indenture Trustee

 
 
SC-2

--------------------------------------------------------------------------------

 

 
Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Responsible Party
 
Pool Asset Administration
   
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
 
Servicer
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
 
Servicer
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
Servicer
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt and identification, or
such other number of days specified in the transaction agreements, and allocated
to principal, interest or other items (e.g., escrow) in accordance with the
related pool asset documents.
 
Servicer
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
Servicer
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
 
Servicer
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
Servicer
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements.  Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
Servicer
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
N/A
 

 
 
SC-3

--------------------------------------------------------------------------------

 

 
Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Responsible Party
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.
N/A
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
N/A
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
N/A
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.
N/A
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
Servicer
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
N/A
 



 
SC-4

--------------------------------------------------------------------------------

 
 
Schedule C
Part II - Form 10-D Disclosure Items
 
FORM 10-D DISCLOSURE ITEMS
 
Item on Form 10-D
Responsible Party
Item 1: Distribution and Pool Performance Information
 
 
Information included in the Monthly Investor Report
Servicer
Administrator
 
Any information required by 1121 which is NOT included on the Monthly Investor
Report
 
Depositor
Item 2: Legal Proceedings
 
·  Any legal Proceeding pending against the following entities or their
respective property, that is material to Certificateholders, including any
Proceeding known to be contemplated by governmental authorities:
 
·  Issuing Entity (Trust Fund)
Depositor
·  Sponsor (Seller)
Seller (if a party to the Sales and Servicing Agreement) or Depositor
·  Depositor
Depositor
·  Indenture Trustee
Indenture Trustee
·  Administrator
Administrator
·  Servicer
Servicer
·  Owner Trustee
Owner Trustee
·  1110(b) Originator
Depositor
·  Any 1108(a)(2) Servicer (other than the Servicer or Administrator)
Depositor
·  Any other party contemplated by 1100(d)(1)
 
Depositor
Item 3: Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
 
Depositor
Item 4: Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
 
Administrator
 
Item 5: Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
 
Administrator
Indenture Trustee

 
 
SC-5

--------------------------------------------------------------------------------

 
 
FORM 10-D DISCLOSURE ITEMS
 
Item on Form 10-D
Responsible Party
Item 6: Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
 
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
 
Item 7: Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
 
 
·  Determining applicable disclosure threshold
Depositor
·  Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
Item 1115(b) – Derivative Counterparty Financial Information*
 
 
·  Determining current maximum probable exposure
Depositor
·  Determining current significance percentage
Depositor
·  Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 
 
Item 8: Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
 
Any party responsible for the applicable Form 8-K Disclosure item
Item 9: Exhibits
 
 
Monthly Statement to Certificateholders
 
Administrator
Exhibits required by Item 601 of Regulation S-K, such as material agreements
 
Depositor

 
 
 
SC-6

--------------------------------------------------------------------------------

 

 
Schedule C
Part III - Form 10-K Disclosure Items
 
FORM 10-K DISCLOSURE ITEMS
Item on Form 10-K
Responsible Party
Item 1B: Unresolved Staff Comments
 
Depositor
Item 9B: Other Information
Any party responsible for disclosure items on Form 8-K
Item 15: Exhibits, Financial Statement Schedules
Depositor
Additional Item:
 
Disclosure per Item 1117 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to the issuing entity, (iii) the Depositor as to the sponsor, any
1106(b) originator, any 1100(d)(1) party
Additional Item:
 
Disclosure per Item 1119 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to he sponsor, originator, significant obligor, enhancement or
support provider
Additional Item:
 
Disclosure per Item 1112(b) of Reg AB
 
Depositor/ Servicer
Additional Item:
 
Disclosure per Items 1114(b) and 1115(b) of Reg AB
 
Depositor

 
 
 
 
 
 
SC-7

--------------------------------------------------------------------------------

 
 
Schedule C
Part IV - Form 8-K Disclosure (Reportable Events)
 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
 
Item on Form 8-K
Responsible Party
 
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custodial agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus.
 
All parties as to themselves
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custodial agreement.
 
All parties as to themselves
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
 
Depositor
·  Sponsor (Seller)
Depositor/Sponsor (Seller)
·  Depositor
Depositor
·  Servicer
Servicer
·  Affiliated Servicer
Servicer
·  Other Servicer servicing 20% or more of the pool assets at the time of the
report
Servicer
·  Other material servicers
Servicer
·  Indenture Trustee
Indenture Trustee
·  Administrator
Administrator
·  Significant Obligor
Depositor
·  Credit Enhancer (10% or more)
Depositor
·  Derivative Counterparty
Depositor
·  Owner Trustee
 
Owner Trustee
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the certificateholders.
 
Depositor
Servicer
Administrator



 
SC-8

--------------------------------------------------------------------------------

 
 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
Item on Form 8-K
Responsible Party
 
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
 
Administrator
Indenture Trustee
Depositor
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
 
Depositor
Item 6.01- ABS Informational and Computational Material
Depositor
Item 6.02- Change of Servicer or Administrator
 
Requires disclosure of any removal, replacement, substitution or addition of any
Servicer, affiliated servicer, and other servicer servicing 10% or more of pool
assets at time of report, other material servicers or Indenture Trustee.
 
A change of both – Depositor
 
A change of Servicer or Administrator - Servicer/Administrator/Depositor/
 
Reg AB disclosure about any new servicer or Servicer is also required.
 
Servicer/Depositor
Reg AB disclosure about any new Indenture Trustee is also required.
 
New Indenture Trustee
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.
 
N/A
Reg AB disclosure about any new enhancement provider is also required.
 
Depositor
Item 6.04- Failure to Make a Required Distribution
 
Servicer
Indenture Trustee
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
 
Depositor
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
 
Depositor
Item 7.01- Reg FD Disclosure
 
Depositor

 
 
 
SC-9

--------------------------------------------------------------------------------

 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
Item on Form 8-K
Responsible Party
 
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in
Form 8-K, that the registrant deems of importance to certificateholders.
 
Depositor
Item 9.01- Financial Statements and Exhibits
Responsible party, as applicable, for reporting/disclosing the financial
statement or exhibit

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SC-10

--------------------------------------------------------------------------------

 
SCHEDULE D
 
PERFORMANCE CERTIFICATION
(SERVICER)
 
Re:           Mercedes-Benz Auto Receivables Trust 2011-1
 
The undersigned Servicer hereby certifies to _______ and its officers, directors
and Affiliates (collectively, the “Certification Parties”) as follows, with the
knowledge and intent that the Certification Parties will rely on this
Certification in connection with the certification concerning the Issuer to be
signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002:
 
1.           I have reviewed:
 
(i)        the servicer compliance statement of the Servicer provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”);
 
(ii)       the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”);
 
(iii)      the registered public accounting firm’s attestation report provided
in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”); and
 
(iv)      all servicing reports, officer’s certificates and other information
relating to the servicing of the Receivables by the Servicer during 201__ that
were delivered by the Servicer to the Indenture Trustee pursuant to the
Agreement (collectively, the “Servicing Information”).
 
2.           Based on my knowledge, the Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information.
 
3.           Based on my knowledge, all of the Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
Indenture Trustee.
 
4.           I am responsible for reviewing the activities performed by
Mercedes-Benz Financial Services USA LLC, as Servicer (the “Servicer”) under the
Sale and Servicing Agreement, dated as of June 1, 2011 (the “Agreement”), among
Mercedes-Benz Auto Receivables Trust 2011-1, as issuer (the “Issuer”), Daimler
Retail Receivables LLC, as Depositor, Mercedes-Benz Financial Services USA LLC,
as Servicer and as Seller and based on
 
 
SD-1

--------------------------------------------------------------------------------

 
 
my knowledge and the compliance review conducted in preparing the Compliance
Statement and except as disclosed in the Compliance Statement, the Servicing
Assessment or the Attestation Report, the Servicer has fulfilled its obligations
under the Agreement in all material respects.
 
5.           The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer pursuant to the Agreement, have been
provided to the Indenture Trustee.  Any material instances of noncompliance
described in such reports have been disclosed to the Depositor.  Any material
instance of noncompliance with the Servicing Criteria has been disclosed in such
reports.
 
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Agreement.
 
Date: ____________________
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC
         
 
By:
        Name        Title           

 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SD-2

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
REPRESENTATIONS AND WARRANTIES AS TO THE RECEIVABLES
 
The following representations and warranties shall be made in respect of the
Receivables being transferred to the Issuer on the Closing Date as of the Cutoff
Date.
 
(i)      Characteristics of Receivables.  Each Receivable (a) was originated in
the United States by the Seller or a Dealer located in the United States for the
retail sale of a Financed Vehicle in the ordinary course of the Seller’s or the
applicable Dealer’s business in accordance with the Seller’s credit policies as
of the date of origination or acquisition of the related Receivable, is payable
in United States dollars, has been fully and properly executed by the parties
thereto, if not originated by the Seller, has been purchased by the Seller from
such Dealer under an existing Dealer Agreement (or approved form of assignment)
and has been validly assigned by such Dealer to the Seller, (b) has created a
valid, subsisting and enforceable first priority security interest in favor of
the Seller in the Financed Vehicle, which security interest shall be perfected
and prior to any other interest in such Financed Vehicle, and which security
interest is assignable by the Seller and reassignable by the assignee,
(c) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security, (d) shall, except as otherwise
provided in the Sale and Servicing Agreement, provide for level Monthly Payments
(provided that the payment in the first or last month in the life of the
Receivable may be minimally different from the level payment) that fully
amortize the Amount Financed over its original term and shall provide for a
finance charge or shall yield interest at its APR, (e) shall provide for, in the
event that such Receivable is prepaid, a prepayment that fully pays the
Principal Balance and includes accrued but unpaid interest at least through the
date prior to the date of prepayment in an amount calculated by using an
interest rate at least equal to its APR, (f) is a Simple Interest Receivable,
(g) is due from an Obligor with a mailing address within the United States or
its territories, and (h)  to the best of the Seller’s knowledge, is not
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Seller with respect to such Receivable.
 
(ii)     Schedule of Receivables.  The information set forth in the Schedule of
Receivables shall be true and correct in all material respects as of the close
of business on the Cutoff Date, and the Receivables were selected (a) from those
motor vehicle receivables of the Seller which met the selection criteria set
forth in this Agreement and (b) using selection procedures, believed by the
Seller, not to be adverse to the Noteholders.
 
(iii)    Compliance with Law.  Each Receivable complied at the time it was
originated or made, and at the Closing Date complies, in all material respects
with all requirements of applicable federal, State and, to the best knowledge of
the Seller, local laws, rulings and regulations thereunder (including usury
laws).
 
(iv)    Binding Obligation.  Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in accordance with its terms, except as
(a) enforceability thereof may be limited by bankruptcy,
 
 
A-1

--------------------------------------------------------------------------------

 
 
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
Proceeding in equity or at law and (b) such Receivable may be modified by the
application after the Cutoff Date of the Servicemembers Civil Relief Act or by
any similar applicable State law.
 
(v)     No Government Obligor.  No Receivable is due from the United States or
any State or any agency, department, subdivision or instrumentality thereof.
 
(vi)    Obligor Bankruptcy.  To the best of the Seller’s knowledge, at the
Cutoff Date, no Obligor is the subject of a bankruptcy Proceeding.
 
(vii)   Security Interest in Financed Vehicles.  Immediately prior to the
transfer of the Receivables by the Seller to the Depositor, each Receivable was
secured by a valid, binding and enforceable first priority perfected security
interest in favor of the Seller in the related Financed Vehicle, which security
interest has been validly assigned by the Seller to the Depositor.  The Servicer
has received, or will receive within 180 days after the Closing Date, the
original certificate of title for each Financed Vehicle or notice from the
applicable State entity issuing such certificate of title, that such certificate
of title is being processed (other than any Financed Vehicle that is subject to
a certificate of title statute or motor vehicle registration law that does not
require that the original certificate of title for such Financed Vehicle be
delivered to the Seller).
 
(viii)  Receivables in Force.  No Receivable shall have been satisfied,
subordinated or rescinded, nor shall any Financed Vehicle have been released in
whole or in part from the Lien granted by the related Receivable.
 
(ix)     No Waivers.  No provision of a Receivable shall have been waived in
such a manner that such Receivable fails to meet all of the other
representations and warranties made by the Seller herein with respect thereto.
 
(x)      No Amendments.  No Receivable shall have been amended or modified in
such a manner that the total number of Monthly Payments has been increased or
decreased or that the related Amount Financed has been increased or decreased or
that such Receivable fails to meet all of the other representations and
warranties made by the Seller herein with respect thereto.
 
(xi)     No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and the Seller has not received written notice of the
assertion with respect to any Receivable of any such right of rescission,
setoff, counterclaim or defense.
 
(xii)    No Liens.  No Liens or claims shall have been filed, including Liens
for work, labor or materials or for unpaid local, State or federal taxes
relating to any Financed Vehicle that shall be prior to, or equal or coordinate
with, the security interest in such Financed Vehicle granted by the related
Receivable.
 
 
A-2

--------------------------------------------------------------------------------

 
(xiii)   No Defaults; Repossessions.  Except for payment defaults that, as of
the Cutoff Date, have been continuing for a period of not more than 30 days, no
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have occurred as of the Cutoff Date and no continuing
condition that with notice or the lapse of time or both would constitute a
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have arisen; and the Seller shall not have waived any of the
foregoing except as otherwise permitted hereunder.  On or prior to the Cutoff
Date, no Financed Vehicle has been repossessed.
 
(xiv)   Insurance.  Each Receivable requires the related Obligor to obtain
physical damage insurance covering the related Financed Vehicle and to maintain
such insurance.
 
(xv)    Title.  It is the intention of the Seller that the transfers and
assignments contemplated by the Receivables Purchase Agreement constitute a sale
of the Receivables from the Seller to the Purchaser and that the beneficial
interest in and title to the Receivables not be part of the debtor’s estate in
the event of the appointment of a receiver or conservator for the Seller under
any receivership, bankruptcy law, insolvency or banking law; no Receivable has
been sold, transferred, assigned or pledged by the Seller to any Person other
than the Purchaser; immediately prior to the transfer and assignment
contemplated by the Receivables Purchase Agreement, the Seller had good and
marketable title to each Receivable free and clear of all Liens and rights of
others, except for Liens that shall be released on or before the Closing Date;
immediately upon the transfer and assignment thereof, the Purchaser shall have
good and marketable title to each Receivable, free and clear of all Liens and
rights of others; and the transfer and assignment herein contemplated has been
perfected under the UCC.
 
(xvi)   Lawful Assignment.  No Receivable has been originated in, or is subject
to the laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under the Receivables Purchase Agreement or the
Sale and Servicing Agreement or the pledge of such Receivables hereunder,
thereunder or under the Indenture is unlawful, void or voidable or under which
such Receivable would be rendered void or voidable as a result of any such sale,
transfer, assignment, conveyance or pledge.  The Seller has not entered into any
agreement with any account debtor that prohibits, restricts or conditions the
assignment of the Receivables.
 
(xvii)  All Filings Made.  All filings (including UCC filings) necessary in any
jurisdiction to give the Purchaser, the Issuer and the Indenture Trustee a first
priority security interest in the Receivables shall have been made or will be
made on the Closing Date.
 
(xviii) One Original.  There shall be only one original executed copy of each
Receivable.
 
(xix)    Location of Receivable Files.  Each Receivable File shall be kept at
one of the locations listed in Schedule A.
 
(xx)     Custodial Agreements.  Immediately prior to the transfer of the
Receivables by the Seller to the Purchaser, the Purchaser, an Affiliate of the
Purchaser or an agent on behalf of the Purchaser had possession of the
Receivable Files and there were no, and there will not be, any custodial
agreements in effect affecting the right or ability of the Purchaser to make, or
cause to be made, any delivery required under this Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
(xxi)    Bulk Transfer Laws.  The transfer of the Receivables and the Receivable
Files by the Seller to the Purchaser pursuant to this Agreement is not subject
to the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.
 
(xxii)   Principal Balance.  As of the Cutoff Date, each Receivable had a
remaining Principal Balance of not more than $198,798.14 and not less than
$2,011.78.
 
(xxiii)  New and Pre-Owned Vehicles.  Based on Cutoff Date Pool Balance,
approximately 54.50% of the Receivables were secured by new Financed Vehicles
and approximately 45.50% of the Receivables were secured by pre-owned Financed
Vehicles.
 
(xxiv)  Original Term to Maturity.  Each Receivable had an original term to
maturity of not more than 72 months and not less than 12 months and, based on
the number of remaining Monthly Payments, a remaining term to maturity as of the
Cutoff Date, of not more than 71 months and not less than 2 months.
 
(xxv)   Weighted Average Remaining Term to Maturity.  As of the Cutoff Date,
based on the number of remaining Monthly Payments, the weighted average
remaining term to maturity of the Receivables was approximately 45.89 months.
 
(xxvi)  Annual Percentage Rate.  Each Receivable has an APR of at least 0.99%
and not more than 16.90% and the weighted average APR of the Receivables as of
the Cutoff Date was approximately 3.62%.
 
(xxvii) Simple Interest Method.  All payments with respect to the Receivables
have been allocated consistently in accordance with the Simple Interest Method.
 
(xxviii) Marking Records.  As of the Closing Date, the Seller will have caused
its computer and accounting records relating to each Receivable to be marked to
show that the Receivables have been sold to the Purchaser by the Seller and
transferred and assigned by the Purchaser to the Issuer in accordance with the
terms of the Sale and Servicing Agreement and pledged by the Issuer to the
Indenture Trustee in accordance with the terms of the Indenture.
 
(xxix)   Chattel Paper.  Each Receivable constitutes “tangible chattel paper”
within the meaning of the UCC as in effect in the State of origination.
 
(xxx)    Final Scheduled Distribution Date.  No Receivable has a final scheduled
payment date later than six months prior to the Class A-4 Final Scheduled
Distribution Date.
 
(xxxi)   No Fleet Sales.  None of the Receivables have been included in a
“fleet” sale (i.e., a sale to any single Obligor of more than seven Financed
Vehicles).
 
(xxxii)  No Fraud or Misrepresentation.  Each Receivable that was originated by
a Dealer and was sold by the Dealer to the Seller, to the best of the Seller’s
knowledge, was so originated and sold without fraud or misrepresentation on the
part of such Dealer in either case.
 
 
A-4

--------------------------------------------------------------------------------

 
(xxxiii) No Impairment.  The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.
 
(xxxiv) Servicing.  Each Receivable has been serviced in conformity with all
Applicable Laws, rules and regulation and in conformity with the Seller’s
policies and procedures which are consistent with customary, prudent industry
standards.
 
(xxxv)  No Consent.  To the best of the Seller’s knowledge, no notice to or
consent from any Obligor is necessary to effect the acquisition of the
Receivables by the Purchaser or the Issuer or the pledge of the Receivables by
the Issuer to the Indenture Trustee.
 
(xxxvi) FICO Score.  The weighted average FICO score of the Receivables as of
the Cutoff Date (based on the FICO score recorded at the respective dates of
origination of such Receivables) was approximately 761.28.  The FICO score with
respect to any Receivable with co-obligors is the higher of each obligor’s FICO
score at the time of application.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-5

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF INVESTOR REPORT
 


 
Mercedes-Benz Auto Receivables Trust 2011-1
         
Investor Report
         
Collection Period ended
        Page 1 of 4             Amounts in USD
Dates
           
Collection Period No.
           
Collection Period (from...to)
         
 
Determination Date
           
Record Date
           
Distribution Date
           
Interest Period of the Class A-1 Note (from...to)
       
Actual/360 Days
 
Interest Period of the A-2, A-3 and A-4 Notes (from...to)
       
30/360 Days
               
Summary
                           
Initial Balance
Beginning Balance
Ending Balance
Principal Payment
Principal per $1000
Face Amount
Note Factor
Class A-1 Notes
$
$
$
$
$
 
Class A-2 Notes
$
$
$
$
$
 
Class A-3 Notes
$
$
$
$
$
 
Class A-4 Notes
$
$
$
$
$
 
Total Note Balance
$
$
$
$
                 
Overcollateralization
$
$
$
     
Adjusted Pool Balance
$
$
$
     
Yield Supplement Overcollateralization Amount
$
$
$
     
Pool Balance
$
$
$
                     
Amount
Percentage
       
Initial Overcollateralization Amount
$
%
       
Target Overcollateralization Amount
$
%
       
Current Overcollateralization Amount
$
%
       

 
 
 
B-1

--------------------------------------------------------------------------------

 


 
Mercedes-Benz Auto Receivables Trust 2011-1
         
Investor Report
         
Collection Period ended
        Page 2 of 4  

               
Interest Rate
Interest Payment
Interest per $1000 Face Amount
Interest & Principal Payment
Interest & Principal Payment per $1000 Face Amount
 
Class A-1 Notes
%
$
$
$
$
 
Class A-2 Notes
%
$
$
$
$
 
Class A-3 Notes
%
$
$
$
$
 
Class A-4 Notes
%
$
$
$
$
 
Total
 
$
 
$
                 
Available Funds
           
Principal Collections
$
         
Interest Collections
$
         
Net Liquidation Proceeds
$
         
Recoveries
$
         
Purchase Amounts
$
         
Advances made by the Servicer
$
         
Investment Earnings
$
         
Available Collections
$
         
Reserve Fund Draw Amount
$
         
Available Funds
$
                       
Distribution
           
(1) Total Servicing Fee
$
         
     Nonrecoverable Advances to the Servicer
$
         
(2) Total Trustee Fees (max. $100,000 p.a.)
$
         
(3) Interest Distributable Amount to Class A Notes
$
         
(4) Priority Principal Distributable Amount
$
         
(5) To Reserve Fund to reach the Reserve Fund Required Amount
$
         
(6) Regular Principal Distributable Amount
$
         
(7) Additional Servicing Fee and Transition Costs
$
         
(8) Total Trustee Fees [not previously paid under (2)]
$
         
(9) Excess Collections to Certificateholders
$
       
 
 
Total Distribution
$
                       

 
 
 
B-2

--------------------------------------------------------------------------------

 

 
Mercedes-Benz Auto Receivables Trust 2011-1
           
Investor Report
           
Collection Period ended
            Page 3 of 4            
Amounts in USD
Distribution Detail
             
Due
Paid
Shortfall
     
Total Servicing Fee
$
$
$
     
Total Trustee Fees
$
$
$
                   
Monthly Interest Distributable Amount
$
$
$
     
thereof on Class A-1 Notes
$
$
$
     
thereof on Class A-2 Notes
$
$
$
     
thereof on Class A-3 Notes
$
$
$
     
thereof on Class A-4 Notes
$
$
$
     
Interest Carryover Shortfall Amount
$
$
$
     
thereof on Class A-1 Notes
$
$
$
     
thereof on Class A-2 Notes
$
$
$
     
thereof on Class A-3 Notes
$
$
$
     
thereof on Class A-4 Notes
$
$
$
     
Interest Distributable Amount Class A Notes
$
$
$
                   
Priority Principal Distributable Amount
$
$
$
     
Regular Principal Distributable Amount
$
$
$
     
Aggregate Principal Distributable Amount
$
$
$
                   
Reserve Fund and Investment Earnings
                         
Reserve Fund
                         
Reserve Fund Required Amount
$
                       
Reserve Fund Amount - Beginning Balance
$
       
 
 
  plus top up Reserve Fund up to the Required Amount
$
         
  plus Net Investment Earnings for the Collection Period
$
         
  minus Net Investment Earnings
$
         
  minus Reserve Fund Draw Amount
$
         
Reserve Fund Amount - Ending Balance
$
                       
Reserve Fund Amount Deficiency
$
                       
Investment Earnings
                         
Net Investment Earnings on the Reserve Fund
$
         
Net Investment Earnings on the Collection Account
$
         
Investment Earnings for the Collection Period
$
         

 
 
B-3

--------------------------------------------------------------------------------

 

 


 
Mercedes-Benz Auto Receivables Trust 2011-1
         
Investor Report
         
Collection Period ended
        Page 4 of 4  

 

           
Amounts in USD
             
Notices to Investors
                         
Pool Statistics
         
 
 
             
Pool Data
             
Amount
Number of Receivables
       
Cutoff Date Pool Balance
$________________
______
                     
Pool Balance beginning of Collection Period
$
         
Principal Collections
$
         
Principal Collections attributable to Full Pay-offs
$
         
Principal Purchase Amounts
$
         
Principal Gross Losses
$
         
Pool Balance end of Collection Period
$
         
Pool Factor   %
$
                         
As of Cutoff Date
Current
       
Weighted Average APR
%
%
       
Weighted Average Number of Remaining Payments
           
Weighted Average Seasoning (months)
                         
Delinquency Profile *
             
Amount
Number of Receivables
Percentage
     
Current
$
 
%
     
31-60 Days Delinquent
$
 
%
     
61-90 Days Delinquent
$
 
%
     
91-120 Days Delinquent
$
 
%
     
Total
$
 
100%
     
* A receivable is not considered delinquent if the amount past due is less than
10% of the payment due under such receivable
                     
Losses
             
Current
         
Principal Gross Losses
$
         
Principal Net Liquidation Proceeds
$
         
Principal Recoveries
$
         
Principal Net Losses
$
       
 
 
Cumulative Principal Net Losses
$
         
Cumulative Principal Net Loss as % of Cutoff Date Pool Balance
%
                                                   



 
 
B-4

--------------------------------------------------------------------------------

 

 
APPENDIX A
 
USAGE AND DEFINITIONS
 
USAGE
 
The following rules of construction and usage are applicable to this
Appendix and to any agreement that incorporates this Appendix and any
certificate or other document made or delivered pursuant to any such agreement:
 
(a)           All terms defined in this Appendix, unless otherwise defined in
any agreement that incorporates this Appendix or any certificate or other
document made or delivered pursuant to any such agreement, have the meanings
assigned in this Appendix.
 
(b)           Accounting terms not defined in this Appendix or in any such
agreement, certificate or other document, and accounting terms partly defined in
this Appendix or in any such agreement, certificate or other document, to the
extent not defined, have the respective meanings given to them under
International Financial Reporting Standards as in effect on the date of such
agreement, certificate or other document.  To the extent that the definitions of
accounting terms in this Appendix or in any such agreement, certificate or other
document are inconsistent with the meanings of such terms under International
Financial Reporting Standards, the definitions contained in this Appendix or in
any such agreement, certificate or other document will control.
 
(c)           References to words such as “this Agreement”, “herein”, “hereof”
and the like shall refer to an agreement that incorporates this Appendix as a
whole and not to any particular part, Article or Section within such
agreement.  References in an agreement to “Article”, “Section”, “Exhibit”,
“Schedule”, “subsection” or another subdivision or to an attachment are, unless
otherwise specified, to an article, section, exhibit, schedule, subsection or
other subdivision of or an attachment to such agreement.  The term “or” means
“and/or” and the term “including” means “including without limitation”.
 
(d)           The definitions contained in this Appendix are equally applicable
to both the singular and plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
 
(e)           Any agreement or statute defined or referred to in this
Appendix or in any agreement that incorporates this Appendix means such
agreement or statute as from time to time amended, modified, supplemented or
replaced, including (in the case of agreements) by waiver or consent and (in the
case of statutes) by succession of comparable successor statutes and includes
(in the case of agreements) references to all attachments thereto and
instruments incorporated therein and (in the case of statutes) any rules and
regulations promulgated thereunder and any judicial and administrative
interpretations thereof.
 
(f)           References to a Person are also to its permitted successors and
assigns.
 
 
AA-1

--------------------------------------------------------------------------------

 
(g)           References to deposits, transfers and payments of any amounts
refer to deposits, transfers or payments of such amounts in immediately
available funds; and the term “proceeds” has the meaning ascribed to such term
in the UCC.
 
(h)           Except where “not less than zero” or similar language is
indicated, amounts determined by reference to a mathematical formula may be
positive or negative.
 
DEFINITIONS
 
“Account Collateral” means, with respect to each Account, such Account, together
with all cash, securities, Financial Assets and investments and other property
from time to time deposited or credited to such Account and all proceeds
thereof, including, with respect to the Reserve Fund, the Reserve Fund Deposit
and the Reserve Fund Amount.
 
“Accountants” means a firm of independent public accountants.
 
“Accounts” means the Collection Account, the Note Payment Account and the
Reserve Fund.
 
“Act” has the meaning specified in Section 11.03(a) of the Indenture.
 
“Additional Servicing Fee” means, for any Collection Period, if a Successor
Servicer is appointed pursuant to Section 7.02 of the Sale and Servicing
Agreement, the amount, if any, by which (i) the compensation payable to such
Successor Servicer for such Collection Period exceeds (ii) the Monthly Servicing
Fee for such Collection Period.
 
“Adjusted Pool Balance” means, as of any day, the Pool Balance minus the Yield
Supplement Overcollateralization Amount for such day.
 
“Administration Agreement” means the Administration Agreement, dated as of June
1, 2011, among the Administrator, the Issuer, the Depositor and the Indenture
Trustee.
 
“Administrator” means MBFS USA, in its capacity as administrator under the
Administration Agreement, and its successors in such capacity.
 
“Advance” has the meaning specified in Section 4.06(a) of the Sale and Servicing
Agreement.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.  For purposes of this definition, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Principal Distributable Amount” means, with respect to any
Distribution Date, the Priority Principal Distributable Amount and the Regular
Principal Distributable Amount.
 
 
AA-2

--------------------------------------------------------------------------------

 
“Amount Financed” means, with respect to any Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the related Financed
Vehicle and any related costs, including accessories, insurance premiums,
service and warranty contracts and other items customarily financed as part of a
motor vehicle retail installment sale contract or installment loan.
 
“Applicable Law” means all applicable laws, ordinances, judgments, decrees,
injunctions, writs and orders of any Governmental Authority and rules,
regulations, orders, interpretations, licenses and permits of any Governmental
Authority.
 
“Applicants” has the meaning specified in Section 3.07 of the Trust Agreement.
 
“APR” means, with respect to any Receivable, the annual percentage rate of
interest stated in such Receivable.
 
“Authenticating Agent” means each Person appointed as an authenticating agent
pursuant to Section 2.15 of the Indenture.
 
“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
 
“Authorized Officer” means, with respect to (i) the Issuer, any officer of the
Owner Trustee who is authorized to act for or on behalf of the Owner Trustee in
matters relating to the Issuer and who is identified on the list of authorized
officers delivered by the Owner Trustee to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time
thereafter), as well as the president, any Vice President, the treasurer, any
assistant treasurer, the secretary or any assistant secretary of the Depositor
and, for so long as the Administration Agreement is in effect, any Vice
President or more senior officer of the Administrator who is authorized to act
for the Administrator in matters relating to the Issuer and to be acted upon by
the Administrator pursuant to the Administration Agreement and who is identified
on the list of authorized officers delivered by the Administrator to the
Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter) and (ii) any other Person, any
president, Vice President, treasurer, assistant treasurer, secretary, assistant
secretary or any other officer of such Person who customarily performs functions
similar to those performed by any of the foregoing having direct responsibility
for the administration of the Basic Documents and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.
 
“Available Collections” means, for any Distribution Date and the related
Collection Period, the sum of (i) all Obligor payments relating to interest and
principal received by the Servicer with respect to the Receivables during the
related Collection Period after the Cutoff Date (other than amounts comprising
the Supplemental Servicing Fee), (ii) all Net Liquidation Proceeds, Insurance
Proceeds (with respect to Receivables that are not Defaulted Receivables),
Recoveries and Dealer Recourse payments received with respect to the Receivables
during such Collection Period, (iii) interest and other income (net of losses
and investment expenses) on
 
 
AA-3

--------------------------------------------------------------------------------

 
 
amounts on deposit in the Reserve Fund and, in the event that collections on or
in respect of the Receivables are required to be deposited by the Servicer into
the Collection Account on a daily basis pursuant to Section 4.03 of the Sale and
Servicing Agreement, the Collection Account, (iv) the aggregate Purchase Amounts
deposited in the Collection Account on the related Deposit Date, (v) all
prepayments received with respect to the Receivables attributable to any
refunded item included in the Amount Financed of any Receivable, including
amounts received as a result of rebates of extended warranty contract costs and
proceeds received under physical damage, theft, credit life and credit
disability insurance policies and (vi) all Advances deposited into the
Collection Account by the Servicer on the related Deposit Date; provided,
however, that Available Collections shall not include any payments or other
amounts (including Net Liquidation Proceeds and Recoveries) received with
respect to any (a) Purchased Receivable, the Purchase Amount for which was
included in Available Collections for a previous Distribution Date and
(b) Receivable to the extent that the Servicer has made an unreimbursed Advance
with respect to such Receivable and is entitled to reimbursement from payments
in respect of such Receivables or other Receivables or other amounts pursuant to
Section 4.07 of the Sale and Servicing Agreement.
 
“Available Funds” means, with respect to any Distribution Date, the sum of
(i) Available Collections and (ii) the Reserve Fund Draw Amount, if any.
 
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101
et seq.
 
“Basic Documents” means the Sale and Servicing Agreement, the Administration
Agreement, the Indenture, the Note Depository Agreement, the Receivables
Purchase Agreement and the Trust Agreement.
 
“Benefit Plan” means (i) employee benefit plans (as defined in Section 3(3) of
ERISA) that are subject to Title I of ERISA, (ii) plans described in
Section 4975(e)(1) of the Code, including individual retirement accounts or
Keogh Plans, that are not exempt under Section 4975(g) of the Code and (iii) any
entities whose underlying assets include plan assets by reason of a plan’s
investment in such entities.
 
“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in New York, New York, Wilmington,
Delaware, Detroit, Michigan or St. Paul, Minnesota are authorized by law,
regulation or executive order to be closed.
 
“Certificate” means a certificate evidencing the undivided beneficial interest
of a Certificateholder in the assets of the Issuer, substantially in the form
attached to the Trust Agreement as Exhibit A.
 
“Certificate of Trust” means the Certificate of Trust substantially in the form
of Exhibit B to the Trust Agreement filed for the Issuer pursuant to
Section 3810(a) of the Statutory Trust Statute.
 
 
AA-4

--------------------------------------------------------------------------------

 
“Certificate Percentage Interest” means, with respect to a Certificate, the
percentage specified on such Certificate as the Certificate Percentage Interest,
which percentage represents the beneficial interest of the holder of such
Certificate in the Issuer.  The initial Certificate Percentage Interest held by
the Depositor shall be 100%.
 
“Certificate Register” and “Certificate Registrar” shall have the respective
meanings specified in Section 3.04(a) of the Trust Agreement.
 
“Certificateholder” means a Person in whose name a Certificate is registered on
the Certificate Register.
 
“Certification Parties” means, collectively, the Certifying Person and the
entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates.
 
“Certifying Person” means an individual who signs the Sarbanes-Oxley
Certification.
 
“Class” means a class of Notes, which may be the Class A-1 Notes, the Class A-2
Notes, the Class A-3 Notes or the Class A-4 Notes, as the context may require.
 
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
 
“Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.
 
“Class A-1 Final Scheduled Distribution Date” means July 16, 2012.
 
“Class A-1 Interest Rate” means 0.21667% per annum (computed on the basis of the
actual number of days in the related Interest Period divided by 360).
 
“Class A-1 Notes” means $495,000,000 aggregate principal amount of the Issuer’s
0.21667% Class A-1 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A-2 Final Scheduled Distribution Date” means the November 15, 2013
Distribution Date.
 
“Class A-2 Interest Rate” means, for each Interest Period, One-Month LIBOR for
such Interest Period plus 0.11% per annum (computed on the basis of the actual
number of days in the related Interest Period divided by 360).
 
“Class A-2 Notes” means $469,000,000 aggregate principal amount of the Issuer’s
Floating Rate Class A-2 Asset Backed Notes, substantially in the form of
Exhibit A to the Indenture.
 
“Class A-3 Final Scheduled Distribution Date” means the March 16, 2015
Distribution Date.
 
 
AA-5

--------------------------------------------------------------------------------

 
“Class A-3 Interest Rate” means 0.85% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A-3 Notes” means $451,000,000 aggregate principal amount of the Issuer’s
0.85% Class A-3 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A-4 Final Scheduled Distribution Date” means the December 15, 2017
Distribution Date.
 
“Class A-4 Interest Rate” means 1.22% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A-4 Notes” means $132,500,000 aggregate principal amount of the Issuer’s
1.22% Class A-4 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, which initially shall be The
Depository Trust Company.
 
“Clearing Agency Custodian” means the Indenture Trustee, as custodian for the
Clearing Agency.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Closing Date” means July 20, 2011.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury Regulations
promulgated thereunder.
 
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
 
“Collection Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Collection Period” means, with respect to any Distribution Date, the
immediately preceding calendar month (or, in the case of the first Collection
Period, the period from but excluding the Cutoff Date to and including the last
day of the calendar month immediately preceding the calendar month in which the
first Distribution Date occurs).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Control” has the meaning specified in Section 8-106 of the UCC.
 
“Controlling Class” means the Class A Notes.
 
“Corporate Trust Office” means, with respect to (i) the Indenture Trustee, the
office of the Indenture Trustee at which at any particular time its corporate
trust business shall be administered, which office at the date of execution of
the Indenture is located at 209 South
 
 
AA-6

--------------------------------------------------------------------------------

 
 
LaSalle Street, Suite 300, Chicago, IL  60604, Attention: Structured Finance –
Mercedes-Benz Auto Receivables Trust 2011-1, or at such other address as the
Indenture Trustee may designate from time to time by written notice to the
Noteholders and the Issuer, or the principal corporate trust office of any
successor Indenture Trustee at the address designated by such successor
Indenture Trustee by written notice to the Noteholders and the Issuer or
(ii) the Owner Trustee, the principal corporate trust office of the Owner
Trustee located at 1100 North Market Street, Rodney Square North, Wilmington,
Delaware 19890-1605, Attention: Corporate Trust Administration, or at such other
address as the Owner Trustee may designate from time to time by notice to the
Certificateholders, the Indenture Trustee, the Servicer and the Depositor, or
the principal corporate trust office of any successor Owner Trustee at the
address designated by such successor Owner Trustee by notice to the
Certificateholders, the Indenture Trustee, the Servicer and the Depositor.
 
“Cutoff Date” means the close of business on May 31, 2011, the date after which
the Issuer will be entitled to receive all amounts related to the Receivables.
 
“Cutoff Date Adjusted Pool Balance” means the Adjusted Pool Balance as of the
Cutoff Date (i.e., $1,638,468,899.86).
 
“Cutoff Date Pool Balance” means the aggregate Principal Balance of the
Receivables as of the Cutoff Date, which is $1,691,640,220.36.
 
“Daimler AG” means Daimler AG, a company organized under the laws of Germany.
 
“Daimler Retail Receivables” means Daimler Retail Receivables LLC, a Delaware
limited liability company.
 
“Dealer” means the dealer of motor vehicles who sold a Financed Vehicle and who
originated and assigned the Receivable relating to such Financed Vehicle to the
Seller under an existing agreement between such dealer and the Seller.
 
“Dealer Agreement” means an agreement between the Seller and a Dealer, entered
into by the Seller in the ordinary course of its business, providing for the
sale of Receivables by the Dealer to the Seller.
 
“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor to such
Dealer.
 
“Default” means any event that with notice or the lapse of time or both would
become an Event of Default.
 
“Defaulted Receivable” means a Receivable as to which (i) at least 10% of any
payment, or any part of any payment, due under such Receivable has become
120 days or more delinquent (whether or not the Servicer has repossessed the
related Financed Vehicle) or (ii) the Servicer has charged off any portion of
the Principal Balance of the Receivable or has determined in accordance with its
customary practices that such Receivable is uncollectible; provided, however,
that (a) a Receivable will not become a Defaulted Receivable until the last day
of the
 
 
AA-7

--------------------------------------------------------------------------------

 
 
Collection Period during which one of the foregoing events first occurs and
(b) a Purchased Receivable will not be deemed to be a Defaulted Receivable.
 
“Definitive Notes” means definitive, fully registered Notes issued pursuant to
Section 2.12 of the Indenture.
 
“Delaware Statutory Trust Act” means 12 Del C. § 3801 et seq.
 
“Deposit Date” means, with respect to any Distribution Date and the related
Collection Period, the Business Day immediately preceding such Distribution
Date.
 
“Depositor” means Daimler Retail Receivables, in its capacity as depositor, and
its successors in such capacity.
 
“Depositor Basic Documents” means the Basic Documents to which the Depositor is
a party.
 
“Depositor Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Depositor, dated as of September 30,
2009, by MBFS USA, as member.
 
“Determination Date” means, with respect to any Distribution Date, the second
Business Day preceding such Distribution Date, commencing on August 11, 2011.
 
“Discount Rate” means, with respect to any Receivable, the greater of (i) the
related APR and (ii) the Required Rate.
 
“Distribution Date” means the date on which the Issuer will pay interest and
principal on the Notes, which will be the 15th day of each month or, if any such
day is not a Business Day, the next Business Day, commencing August 15, 2011.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
 
“Eligible Deposit Account” means either (i) a segregated deposit account over
which the Indenture Trustee or the Owner Trustee, as the case may be, has sole
signature authority, maintained with an Eligible Institution meeting the
requirements of clause (i) of the definition of the term “Eligible Institution”
or (ii) a segregated trust account maintained with the trust department of an
Eligible Institution meeting the requirements of clause (ii) of the definition
of the term “Eligible Institution”, in each case bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Securityholders, the Noteholders or the Certificateholders, as the case may be.
 
“Eligible Institution” means (i) the corporate trust department of either
Trustee or (ii) the corporate trust department of any other depository
institution organized under the laws of the United States or any State or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States or any State qualified to take deposits and subject
to supervision and examination by federal or state banking authorities (a) which
at all times has
 
 
AA-8

--------------------------------------------------------------------------------

 
 
either (1) a long-term unsecured debt rating of at least “BBB” from Fitch and
“Baa2” from Moody’s or (2) a long-term unsecured debt rating, short-term
unsecured debt rating or a certificate of deposit rating otherwise acceptable to
the Rating Agencies and (b) whose deposits are insured by the Federal Deposit
Insurance Corporation.
 
“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments, investments and securities:
 
(i)          direct obligations of, and obligations fully guaranteed by, the
United States or any agency or instrumentality thereof the obligations of which
are backed by the full faith and credit of the United States;
 
(ii)         demand deposits, time deposits, bankers’ acceptances or
certificates of deposit of any depository institution or trust company
(a) incorporated under the laws of the United States, any State or any United
States branch of a foreign bank, (b) subject to supervision and examination by
federal or State banking or depository institution authorities and (c) at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) of which have the Required Rating;
 
(iii)        repurchase obligations, having maturities of not more than 365
days, with respect to any security that is a direct obligation of, or fully
guaranteed by, the United States or any agency or instrumentality thereof the
obligations of which are backed by the full faith and credit of the United
States, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above;
 
(iv)        short-term corporate securities bearing interest or sold at a
discount issued by any corporation incorporated under the laws of the United
States or any State thereof; provided, however, that (a) such investment shall
not have an ‘r’ highlighter affixed to its rating and its terms shall have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change and (b) at the time of the investment, the short-term unsecured debt
obligations (other than such obligations the rating of which is based on the
credit of a Person other than such corporation) of such corporation shall have
the highest rating from Moody’s and Fitch;
 
(v)         commercial paper having maturities of not more than 365 days, at the
time of the investment, with the highest rating from Moody’s and Fitch;
provided, however, that such investment shall not have an ‘r’ highlighter
affixed to its rating and its terms shall have a predetermined fixed dollar
amount of principal due at maturity that cannot vary or change;
 
(vi)        guaranteed investment contracts issued by an insurance company or
other corporation as to which the Rating Agency Condition shall have been
satisfied;
 
(vii)       investments in money market funds having a rating from Fitch of at
least “AAAmmf” and from Moody’s of at least “MF1+” (including funds for which
either
 
 
AA-9

--------------------------------------------------------------------------------

 
 
Trustee, the Servicer or any of their respective Affiliates is investment
manager or advisor); and
 
(viii)      any other investment as to which the Rating Agency Condition shall
have been satisfied; provided, however, that in no event shall any such
investment have a long-term rating of less than “AA” from Fitch and “Aaa” from
Moody’s or a short-term rating of less than “F1” from Fitch and “Prime-1” from
Moody’s;
 
provided, that each of the foregoing investments shall mature no later than the
Deposit Date immediately following the Collection Period in which such
investment was made, and shall be required to be held to such maturity.
 
Notwithstanding anything to the contrary contained in this definition, (a) no
Eligible Investment may be purchased at a premium, (b) no obligation or security
shall be a “Eligible Investment” unless (i) the Indenture Trustee has Control
over such obligation or security and (ii) at the time the Indenture Trustee
first obtained Control or the Indenture Trustee became the Entitlement Holder
with respect to such obligation or security, the Indenture Trustee did not have
notice of any adverse claim with respect thereto within the meaning of
Section 8-102 of the UCC and (c) with respect to investments above that require
a rating of “F1+” from Fitch, such investments in certain short-term debt of
issuers or deposits in institutions rated “F1” by Fitch will be permitted so
long as (1) the total amount of investments in “F1” issuers or deposits in “F1”
institutions must be limited to investments of the amount on deposit in the
Collection Account and (2) the total amount of “F1” investments shall not
represent more than 20% of the Note Balance as of any date.
 
For purposes of this definition, any reference to the highest available credit
rating of an obligation means the highest available credit rating for such
obligation, or such lower credit rating (as approved in writing by each Rating
Agency) as will not result in the qualification, downgrading or withdrawal of
the rating then assigned to any Securities by such Rating Agency.
 
“Eligible Servicer” means a Person which, at the time of its appointment as
Servicer, (i) has a net worth of not less than $50,000,000, (ii) is servicing a
portfolio of motor vehicle retail installment sale contracts or motor vehicle
loans, (iii) is legally qualified, and has the capacity, to service the
Receivables, (iv) has demonstrated the ability to service a portfolio of motor
vehicle installment sales contracts and installment loans similar to the
Receivables professionally and competently in accordance with standards of skill
and care that are consistent with prudent industry standards and (v) is
qualified and entitled to use pursuant to a license or other written agreement,
and agrees to maintain the confidentiality of, the software which the Servicer
uses in connection with performing its duties and responsibilities under the
Sale and Servicing Agreement or obtains rights to use, or develops at its own
expense, software which is adequate to perform its duties and responsibilities
under the Sale and Servicing Agreement.
 
“Entitlement Holder” has the meaning specified in Section 8-102 of the UCC.
 
“Entitlement Order” has the meaning specified in Section 8-102 of the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
 
AA-10

--------------------------------------------------------------------------------

 
“Event of Default” has the meaning specified in Section 5.01 of the Indenture.
 
“Excess Collections” means, with respect to any Distribution Date, any Available
Funds remaining after the distributions have been made pursuant to
Section 2.08(a)(i) through (a)(viii) or Section 2.08(f)(i) through (f)(vi) of
the Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Exchange Act Reports” means any reports on Form 10-D, Form 8-K or Form 10-K
required to be filed by the Depositor with respect to the Issuer under the
Exchange Act.
 
“Executive Officer” means, with respect to any (i) corporation, limited
liability company or depository institution, the chief executive officer, the
chief operating officer, the chief financial officer, the president, any Vice
President, the secretary or the treasurer of such entity and (ii) partnership,
any general partner thereof.
 
“Expenses” means any and all liabilities, obligations, losses, damages, taxes,
claims, actions and suits, and any and all reasonable costs, expenses and
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever.
 
“Final Scheduled Distribution Date” means the Class A-1 Final Scheduled
Distribution Date, the Class A-2 Final Scheduled Distribution Date, the
Class A-3 Final Scheduled Distribution Date or the Class A-4 Final Scheduled
Distribution Date, as the context may require.
 
“Financed Vehicle” means, with respect to any Receivable, the related new or
pre-owned Mercedes-Benz passenger car, crossover or sport utility vehicle or
smart fortwo microcar, together with all accessions thereto, securing the
related Obligor’s indebtedness under such Receivable.
 
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
 
“First-Tier Assignment” means the first-tier assignment in substantially the
form attached as Exhibit B to the Receivables Purchase Agreement.
 
“Fitch” means Fitch, Inc.
 
“Form 10-D Disclosure Item” means, with respect to any Person, any event
specified in Part II of Schedule C for which such Person is the responsible
party, if such Person or in the case of the Owner Trustee or Indenture Trustee,
a Responsible Officer of such Person, has actual knowledge of such event.
 
“Form 10-K Disclosure Item” means, with respect to any Person, (i) any Form 10-D
Disclosure Item and (ii) any additional items specified in Part III of
Schedule C for which such Person is the responsible party, or if such Person is
the Indenture Trustee or the Owner Trustee, a Responsible Officer of such Person
has actual knowledge of such event.
 
 
AA-11

--------------------------------------------------------------------------------

 
“Governmental Authority” means the United States, any State or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Grant” means to mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to the Indenture.  A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other commu­nications, to make
waivers or other agreements, to exercise all rights and options, to bring
Pro­ceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Holder” means a Certificateholder or a Noteholder, as the context may require.
 
“Indemnified Parties” means the Owner Trustee and its officers, directors,
successors, agents and servants.
 
“Indenture” means the Indenture, dated as of June 1, 2011, between the Issuer
and the Indenture Trustee.
 
“Indenture Trustee” means U.S. Bank, in its capacity as Indenture Trustee under
the Indenture, and its successors in such capacity.
 
“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of the Issuer, any other obligor on the Notes, the Depositor, the
Seller, the Servicer and any of their respective Affiliates, (ii) does not have
any direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Depositor, the Seller, the Servicer or any
of their respective Affiliates and (iii) is not connected with the Issuer, any
such other obligor, the Depositor, the Seller, the Servicer or any of their
respective Affiliates as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.
 
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and
acceptable to the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in the Indenture and that the signer is Independent within the
meaning thereof.
 
“Initial Note Balance” means, as the context may require, with respect to
(i) all of the Notes, $1,547,500,000 or (ii) any Note, an amount equal to the
initial denomination of such Note.
 
“Insolvency Event” means, with respect to any Person, (i) the making of a
general assignment for the benefit of creditors; (ii) the filing of a voluntary
petition in bankruptcy;
 
 
AA-12

--------------------------------------------------------------------------------

 
 
(iii) being adjudged as bankrupt or insolvent, or having had entered against
such Person an order for relief in any bankruptcy or insolvency Proceeding;
(iv) the filing by such Person of a petition or answer seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any Insolvency Laws; (v) the filing by such Person of an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in any proceeding specified in clause (viii)
below; (vi) the seeking, consenting to or acquiescing in the appointment of a
trustee, receiver, liquidator or similar official of such Person or of all or
any substantial part of the assets of such Person; (vii) the failure by such
Person generally to pay its debts as such debts become due; (viii) the failure
to obtain dismissal within 60 days of the commencement of any Proceeding against
such Person seeking (a) reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation,
or (b) the appointment of a trustee, liquidator, receiver or similar official,
in each case of such Person or of such Person’s assets or any substantial
portion thereof; and (ix) the taking of action by such Person in furtherance of
any of the foregoing.
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Insurance Proceeds” means proceeds paid by any insurer under a comprehensive
and collision or limited dual interest insurance relating to a Receivable, other
than funds used for the repair of the related Financed Vehicle or otherwise
released to the related Obligor in accordance with normal servicing procedures,
after reimbursement to the Servicer for expenses recoverable under the related
insurance policy.
 
“Interest Carryover Shortfall Amount” means, with respect to any Distribution
Date and a Class of Notes, the excess, if any, of the Interest Distributable
Amount for that Class of Notes on the immediately preceding Distribution Date
over the amount in respect of interest that is actually deposited in the Note
Payment Account with respect to that Class of Notes on that preceding
Distribution Date, plus, to the extent permitted by Applicable Law, interest on
the amount of interest due but not paid to such Noteholders on that preceding
Distribution Date at the applicable Interest Rate for the related Interest
Period.
 
“Interest Distributable Amount” means, with respect to any Distribution Date and
a Class of Notes, the sum of the Monthly Interest Distributable Amount and the
Interest Carryover Shortfall Amount for that Class of Notes for that
Distribution Date.
 
“Interest Period” means, with respect to any Distribution Date and the
(i) Class A-1 Notes and the Class A-2 Notes, the period from, and including, the
prior Distribution Date (or from, and including, the Closing Date with respect
to the first Distribution Date) to, but excluding, the current Distribution Date
and (ii) the Class A-3 Notes and the Class A-4 Notes, the period from, and
including, the 15th day of the prior calendar month (or from, and including, the
Closing Date with respect to the first Distribution Date) to, but excluding, the
15th day of the current calendar month (assuming each month has 30 days).
 
 
AA-13

--------------------------------------------------------------------------------

 
“Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest Rate,
the Class A-3 Interest Rate and the Class A-4 Interest Rate, as applicable.
 
“Investor Report” means a report of the Servicer, delivered pursuant to
Section 3.10 of the Sale and Servicing Agreement, substantially in the form of
Exhibit B thereto.
 
“IRS” means the Internal Revenue Service.
 
“Issuer” means Mercedes-Benz Auto Receivables Trust 2011-1 until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained in the Indenture and required by the TIA, each other obligor
on the Notes.
 
“Issuer Basic Documents” means the Basic Documents to which the Issuer is a
party.
 
“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any Authorized Officer of the Issuer and delivered to
the Indenture Trustee by the Administrator, if signed by an officer of the
Administrator, or at the written direction of the Depositor, if signed by an
officer of the Owner Trustee.
 
“Item 1119 Party” means the Depositor, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee and any other material transaction party, as
identified in Schedule B hereto.
 
“LIBOR Business Day” means any day other than a Saturday, Sunday or any other
day on which banks in London are required or authorized to be closed.
 
“Lien” means any security interest, lien, claim, charge, pledge, equity or
encumbrance of any kind other than tax liens, mechanics’ or materialmen’s liens,
judicial liens and any other liens that may attach to a Financed Vehicle by
operation of law.
 
“Maryland Vehicle Sales Finance Act” means Maryland Code Annotated, Financial
Institutions §11-401 et seq.
 
“MBFS USA” means Mercedes-Benz Financial Services USA LLC, formerly known as
DCFS USA LLC, a Delaware limited liability company.
 
“Monthly Interest Distributable Amount” means, with respect to any Distribution
Date and any Class of Notes, the interest due on that Class of Notes for the
related Interest Period calculated based on the Interest Rate for that Class of
Notes for the related Interest Period and the principal amount of that Class of
Notes on the preceding Distribution Date, after giving effect to all payments of
principal on such Class of Notes on or prior to that Distribution Date, or, in
the case of the first Distribution Date, on the original principal amount of
that Class of Notes as of the Closing Date.
 
“Monthly Payment” means, with respect to any Receivable, the amount of each
fixed monthly payment payable to the obligee under such Receivable in accordance
with the terms thereof, net of any portion of such monthly payment that
represents late payment charges, extension fees or similar items.
 
 
AA-14

--------------------------------------------------------------------------------

 
“Monthly Remittance Condition” means that (i) MBFS USA, or its successor, is the
Servicer and is a direct or indirect wholly owned subsidiary of Daimler AG,
(ii) there exists no Servicer Termination Event and (iii) with respect to
(a) Fitch, Daimler AG’s short-term unsecured debt is rated at least “F1” by
Fitch and (b) Moody’s has agreed that the deposit of collections on or in
respect of the Receivables into the Collection Account may be made by the
Servicer on a monthly, rather than a daily, basis without such monthly deposits
adversely impacting the ratings of any Outstanding Notes.
 
“Monthly Servicing Fee” means, for any Collection Period, the fee payable to the
Servicer on the related Distribution Date for services rendered during such
Collection Period, which is equal to the product of 1/12 of 1.00% (or 1/6 of
1.00% in the case of the first Distribution Date) and the Pool Balance as of the
first day of that Collection Period (or as of the Cutoff Date in the case of the
first Distribution Date).
 
“Monthly Trustee Fees” means the monthly fees, expenses and indemnification
amounts payable in accordance with the Basic Documents to each of the Trustees
on each Distribution Date for the related Collection Period for performing their
respective obligations under the Basic Documents.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Liquidation Proceeds” means all amounts received by the Servicer, from
whatever source (including Insurance Proceeds), with respect to any Defaulted
Receivable during the Collection Period in which such Receivable became a
Defaulted Receivable, minus the sum of:
 
(i)         expenses incurred by the Servicer in connection with the
repossession and disposition of the related Financed Vehicle (to the extent not
previously reimbursed to the Servicer); and
 
(ii)        all payments required by law to be remitted to the Obligor.
 
“Net Losses” means, with respect to any Collection Period, the difference (which
may be positive or negative) of (i) the aggregate Principal Balance of all
Receivables that became Defaulted Receivables during such Collection Period and
(ii) the aggregate Net Liquidation Proceeds and Recoveries received by the
Servicer during such Collection Period.
 
“Nonrecoverable Advance” means an Advance which the Servicer determines in its
sole discretion is non-recoverable from payments made on or in respect of the
related Receivable.
 
“Note Balance” means, at any time, the aggregate principal amount of all Notes
that are Outstanding at such time or the aggregate principal amount of all Notes
of the Controlling Class or a particular Class that are Outstanding at such
time, as the context requires.
 
“Note Depository Agreement” means the agreement, dated the Closing Date, between
the Issuer and The Depository Trust Company, as the initial Clearing Agency,
relating to the Notes.
 
“Note Factor” means, with respect to each Class of Notes as of any Distribution
Date, a four or more digit decimal figure equal to the product of (i) the Note
Balance of such Class of
 
 
AA-15

--------------------------------------------------------------------------------

 
 
Notes as of such Distribution Date (after giving effect to any reductions
thereof to be made on such Distribution Date) and (ii) 1.000000, divided by
(iii) the original principal amount of such Class of Notes.
 
“Note Owner” means, with respect to any Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).
 
“Note Payment Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.05(a) of the Indenture.
 
“Noteholder” means the Person in whose name a Note is registered on the Note
Register.
 
“Notes” means the Class A Notes.
 
“Obligor” means, with respect to any Receivable, the purchaser or co-purchasers
of the related Financed Vehicle purchased in part or in whole by the execution
and delivery of a Receivable or any other Person who owes or may be liable for
payments under a Receivable.
 
“Officer’s Certificate” means, with respect to the Depositor, the Servicer or
any other entity, a certificate signed by an Authorized Officer of the
Depositor, the Servicer or such other entity, as the case may be.
 
“One-Month LIBOR” means, for each Interest Period, the rate for deposits in U.S.
Dollars for a period of one month which appears on the Reuters Screen LIBOR01
Page as of 11:00 a.m., London time, on the day that is two LIBOR Business Days
prior to the preceding Distribution Date or, in the case of the initial
Distribution Date, on the day that is two LIBOR Business Days prior to the
Closing Date. If that rate does not appear on the Reuters Screen LIBOR01 Page
(or any other page as may replace that page on that service, or if that service
is no longer offered, any other service for displaying One-Month LIBOR or
comparable rates as may be selected by the Indenture Trustee after consultation
with the Depositor) then One-Month LIBOR for such Interest Period will be the
Reference Bank Rate; provided, that, if, in accordance with the last sentence of
the definition of Reference Bank Rate, the Reference Bank Rate will not be
determined for such Interest Period, then One-Month LIBOR for such Interest
Period will be One-Month LIBOR for the preceding Interest Period.
 
“Opinion of Counsel” means a written opinion of counsel who may, except as
otherwise provided in a Basic Document, be employees of or counsel to MBFS USA,
the Depositor or any of their respective Affiliates and, in the case of an
opinion of counsel to be delivered to a party to the Basic Documents or another
entity, (i) is delivered by counsel reasonably acceptable to the related
recipient and (ii) is addressed to such recipient.
 
 
AA-16

--------------------------------------------------------------------------------

 
“Optional Purchase” means the exercise by the Servicer of its option to purchase
all remaining Receivables from the Issuer on any Distribution Date following the
last day of a Collection Period as of which the Pool Balance is 10% or less of
the Cutoff Date Pool Balance.
 
“Original Trust Agreement” means the Trust Agreement, dated as of March 17,
2010, between the Depositor and the Owner Trustee, pursuant to which the Issuer
was created, as amended and restated by the Amended and Restated Trust
Agreement, dated as of June 1, 2011, between the Depositor and the Owner
Trustee.
 
“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:
 
(i)         Notes theretofore canceled by the Note Registrar or delivered to the
Note Registrar for cancellation;
 
(ii)        Notes or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Indenture Trustee or
any Paying Agent in trust for the Noteholders; provided, however, that if such
Notes are to be redeemed, notice of such redemption must have been duly given
pursuant to the Indenture or provision for such notice must have been made in a
manner satisfactory to the Indenture Trustee; and
 
(iii)       Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
Protected Purchaser;
 
provided, however, that in determining whether the Noteholders of the requisite
principal amount of the Notes Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture or under
any other Basic Document, Notes owned by the Issuer, any other obligor upon the
Notes, the Depositor, the Seller, the Servicer or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding unless all of
the Notes of the related Class or Classes are owned by the Issuer, any other
obligor upon the Notes, the Depositor, the Seller, the Servicer or any of their
respective Affiliates, except that, in determining whether the Indenture Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Responsible Officer of
the Indenture Trustee knows to be so owned shall be so disregarded.  Notes so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, any other obligor upon the Notes, the Depositor, the Seller, the
Servicer or any of their respective Affiliates.
 
“Owner Trust Estate” means the $1 capital contribution from the Depositor and
the Trust Property.
 
“Owner Trustee” means Wilmington Trust Company, not in its individual capacity
but solely as Owner Trustee under the Trust Agreement, and any successor in such
capacity.
 
 
AA-17

--------------------------------------------------------------------------------

 
“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make or cause to be made payments to and
distributions from the Collection Account, the Note Payment Account and the
Reserve Fund, including payments of principal or interest on the Notes or the
Certificates on behalf of the Issuer.  The Indenture Trustee shall be the
initial Paying Agent.
 
“Pennsylvania Motor Vehicle Sales Finance Act” means 69 P.S. § 601 et seq.
 
“Permitted Lien” means, with respect to any Receivable or Financed Vehicle, any
tax lien, mechanics’ lien or lien that attaches to a Receivable or Financed
Vehicle by operation of law and arises solely as a result of an action or
omission of the related Obligor.
 
“Performance Certification” means each certification delivered to the Certifying
Person pursuant to Section 9.06 of the Sale and Servicing Agreement.
 
“Person” means any legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, limited liability partnership, trust, unincorporated organization or
government or any agency or political subdivision thereof, or any other entity
of whatever nature.
 
“Plan Asset Regulation” means 29 C.F.R. Section 2510.3-101 issued by the United
States Department of Labor, as modified by Section 3(42) of ERISA.
 
“Pool Balance” means, as of any date, the aggregate Principal Balance of the
Receivables as of such date; provided, however, that if the Receivables are
purchased by the Servicer pursuant to Section 8.01(a) of the Sale and Servicing
Agreement or are sold or otherwise liquidated by the Indenture Trustee following
an Event of Default pursuant to Section 5.04 of the Indenture, the Pool Balance
shall be deemed to be zero as of the last day of the Collection Period during
which such purchase, sale or other liquidation occurs.
 
“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.06 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.
 
“Prepayment” means any prepayment, whether in part or in full, in respect of a
Receivable.
 
“Principal Balance” means, with respect to any Receivable as of any date, the
Amount Financed under such Receivable minus the sum of (i) that portion of all
Monthly Payments actually received on or prior to such date allocable to
principal using the Simple Interest Method and (ii) any Prepayment applied to
reduce the unpaid principal balance of such Receivable; provided, however, that
the Principal Balance of a (a) Defaulted Receivable shall be zero as of the last
day of the Collection Period during which it became a Defaulted Receivable and
(b) Purchased Receivable shall be zero as of the last day of the Collection
Period during which it became a Purchased Receivable.
 
 
AA-18

--------------------------------------------------------------------------------

 
“Priority Principal Distributable Amount” means, with respect to any
Distribution Date, the excess, if any, of the Note Balance of the Class A Notes
as of such Distribution Date (before giving effect to any payments made to
Noteholders on that Distribution Date) over the Adjusted Pool Balance as of the
last day of the preceding Collection Period; provided, however, that the
Priority Principal Distributable Amount for each Distribution Date on and after
the Final Scheduled Distribution Date for any Class of Class A Notes will not be
less than the amount that is necessary to reduce the outstanding principal
balance of such Class of Class A Notes to zero.
 
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.
 
“Provided Information” means, with respect to (i) the Indenture Trustee, the
Servicing Criteria Assessment provided under Section 9.05 of the Sale and
Servicing Agreement by or on behalf of the Indenture Trustee and (ii) the
Servicer, the information provided pursuant to Sections 3.11 and 3.12 of the
Sale and Servicing Agreement, by or on behalf of the Servicer.
 
“PTCE” means Prohibited Transaction Class Exemption.
 
“PTCE 95-60” means Prohibited Transaction Class Exemption 95-60.
 
“Purchase Amount” means the price at which the Seller must repurchase or the
Servicer must purchase a Receivable in an amount equal to the sum of
(i) the Principal Balance of such Receivable plus (ii) the amount of accrued but
unpaid interest on such Principal Balance at the related APR to the last day of
the Collection Period of repurchase.
 
“Purchased Receivable” means a Receivable purchased or repurchased, as
applicable, as of the last day of a Collection Period as to which payment of the
Purchase Amount has been made by the Servicer pursuant to Section 3.03, 3.08 or
8.01 of the Sale and Servicing Agreement or by the Seller pursuant to
Section 2.05 of the Sale and Servicing Agreement or Section 3.03(c) of the
Receivables Purchase Agreement.
 
“Purchaser” means Daimler Retail Receivables, in its capacity as purchaser of
the Receivables under the Receivables Purchase Agreement, and its successors in
such capacity.
 
“Purchaser Basic Documents” means the Basic Documents to which the Purchaser is
a party.
 
“Rating Agency” means Moody’s or Fitch; provided, however, that if either of
Moody’s and Fitch cease to exist, Rating Agency shall mean any nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer to replace such Person, written notice of which designation shall
have been given to the Depositor, the Servicer and the Trustees.
 
“Rating Agency Condition” means, with respect to any action, in a written notice
shall have been given to Fitch and Moody’s at least ten days (or such shorter
period as is acceptable to Fitch and Moody’s) prior to such action.
 

 
 

--------------------------------------------------------------------------------

 

 
AA-19

--------------------------------------------------------------------------------

 
 
“Receivable” means each motor vehicle retail installment sale contract or
installment loan identified on the Schedule of Receivables.
 
“Receivable Files” has the meaning specified in Section 2.06 of the Sale and
Servicing Agreement.
 
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of June 1, 2011, between the Seller and the Purchaser.
 
“Receivables Purchase Price” means $1,544,056,729.70.
 
“Record Date” means, with respect to (i) the Certificates and any Distribution
Date, the close of business on the Business Day immediately preceding such
Distribution Date and (ii) the Notes and any Distribution Date or Redemption
Date, the close of business on the Business Day preceding such Distribution Date
or Redemption Date; provided, however, that if Definitive Notes have been issued
pursuant to Section 2.12 of the Indenture, Record Date shall mean, with respect
to any Distribution Date or Redemption Date, the last day of the preceding
Collection Period.
 
“Recoveries” means, with respect to any Collection Period following the
Collection Period in which a Receivable became a Defaulted Receivable, all
amounts received by the Servicer from whatever source (including Insurance
Proceeds) with respect to such Defaulted Receivable during such Collection
Period, minus the sum of:
 
(i)         expenses incurred by the Servicer in connection with the
repossession and disposition of the related Financed Vehicle (to the extent not
previously reimbursed to the Servicer); and
 
(ii)        all payments required by law to be remitted to the related Obligor.
 
“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Distribution Date specified by the Servicer
pursuant to such Section.
 
“Redemption Price” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid principal amount
of the Notes redeemed plus accrued and unpaid interest thereon through the
related Interest Period at the related Interest Rates.
 
“Reference Bank Rate” means, for any Distribution Date and the related Interest
Period, a rate determined on the basis of the rates at which deposits in U.S.
dollars are offered by Reference Banks as of 11:00 a.m., London time, on the day
that is two LIBOR Business Days prior to the immediately preceding Distribution
Date to prime banks in the London interbank market for a period of one month, in
amounts approximately equal to the then outstanding
 
 
AA-20

--------------------------------------------------------------------------------

 
 
principal amount of the Class A-2 Notes.  In the event that the Reference Bank
Rate is to be determined for any Distribution Date, the Indenture Trustee will
request the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two quotations are provided, the Reference
Bank Rate will be the arithmetic mean of the quotations, rounded upwards to the
nearest one-sixteenth of one percent. If on that date fewer than two quotations
are provided as requested, the Reference Bank Rate will be the arithmetic mean,
rounded upwards to the nearest one-sixteenth of one percent, of the rates quoted
by one or more major banks in New York City, selected by the Indenture Trustee
after consultation with the Depositor, as of 11:00 a.m., New York City time, on
that date to leading European banks for U.S. dollar deposits for a period of one
month in amounts approximately equal to the then outstanding principal amount of
the Class A-2 Notes.  If no quotation can be obtained, then the Reference Bank
Rate will not be determined for such Distribution Date and the related Interest
Period.
 
“Reference Banks” means, for any determination of the Reference Bank Rate, four
major banks that are engaged in transactions in the London interbank market,
selected by the Indenture Trustee after consultation with the Depositor.
 
“Regular Principal Distributable Amount” means, with respect to any Distribution
Date, an amount equal to the lesser of (i) the Note Balance of the Notes on that
Distribution Date (before giving effect to any payments of principal made to
Noteholders on that Distribution Date) and (ii) an amount equal to the amount,
if any, by which the Note Balance of the Notes on that Distribution Date (before
giving effect to any payments of principal made to Noteholders on that
Distribution Date) exceeds the excess, if any, of the Adjusted Pool Balance as
of the last day of the related Collection Period minus the Target
Overcollateralization Amount, less the amount of any Priority Principal
Distributable Amount.
 
“Regulation AB” means subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, subject to such clarification and
interpretation as has been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be
provided by the Commission or its staff from time to time.
 
“Reportable Event” means any event required to be reported on Form 8-K,
including each event specified on Part IV of Schedule C (i) for which such
Person is the responsible party and (ii) of which such Person (or in the case of
the Indenture Trustee, as Responsible Officer of such Person) has actual
knowledge.
 
“Representatives” means RBS Securities Inc., Citigroup Global Markets Inc. and
SG Americas Securities, LLC, each in its capacity as representative of the
underwriters named in the Underwriting Agreement.
 
“Required Payment Amount” has, with respect to each Distribution Date, the
meaning specified in Section 4.08(a)(vii) of the Sale and Servicing Agreement.
 
“Required Rate” means 5.10% per annum.
 
“Required Rating” means, with respect to any entity, the short-term credit
rating of the related entity is at least equal to “Prime-1” by Moody’s and “F1+”
by Fitch.
 
 
AA-21

--------------------------------------------------------------------------------

 
“Reserve Fund” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Reserve Fund Amount” means, with respect to any Distribution Date, the amount
on deposit in and available for withdrawal from the Reserve Fund on such
Distribution Date (after giving effect to all deposits to and withdrawals from
the Reserve Fund on the preceding Distribution Date (or, in the case of the
first Distribution Date, the Closing Date), including all interest and other
investment earnings (net of losses and investment expenses) earned on such
amount on deposit therein during the related Collection Period.
 
“Reserve Fund Deficiency” means, as of any date, the excess of the Reserve Fund
Required Amount over the Reserve Fund Amount.
 
“Reserve Fund Deposit” means an amount equal to $4,096,172.25.
 
“Reserve Fund Draw Amount” means, with respect to any Distribution Date and the
related Collection Period, the lesser of (i) the amount, if any, by which the
Required Payment Amount exceeds Available Collections and (ii) the Reserve Fund
Amount (before giving effect to any deposits to or withdrawals from the Reserve
Fund on such Distribution Date); provided, however, that the Reserve Fund Draw
Amount shall equal the Reserve Fund Amount if (a) the sum of Available
Collections and the Reserve Fund Amount equals or exceeds the Note Balance,
accrued and unpaid interest thereon and all amounts required to be paid to the
Servicer and the Trustees on such Distribution Date or (b) on the last day of
such Collection Period the Pool Balance is zero.
 
“Reserve Fund Property” means the Reserve Fund and all amounts, securities,
investments, Financial Assets and other property deposited in or credited to the
Reserve Fund.
 
“Reserve Fund Required Amount” means, for (i) any Distribution Date on which the
Note Balance is greater than $0, 0.25% of the Cutoff Date Adjusted Pool Balance
and (ii) if the Notes have been paid in full, $0; provided, however, that the
Reserve Fund Required Amount may not exceed the Note Balance.
 
“Responsible Officer” means, in the case of (i) the Indenture Trustee, any
officer within the Corporate Trust Office of the Indenture Trustee with direct
responsibility for the administration of the Indenture, including any principal,
managing director, president, Vice President, assistant treasurer, assistant
secretary or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above-designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and (ii) the Owner Trustee, any officer in the Corporate
Trust Administration department of the Owner Trustee with direct responsibility
for the administration of the Issuer and, with respect to a particular corporate
trust matter, any other officer of the Owner Trustee to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
 
“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of June 1, 2011, among the Issuer, the Depositor, the Seller and the Servicer.
 
 
AA-22

--------------------------------------------------------------------------------

 
“Sarbanes-Oxley Certification” means the certification concerning the Issuer, to
be signed by an officer of the Servicer or the Depositor and submitted to the
Commission pursuant to the Sarbanes-Oxley Act of 2002.
 
“Schedule of Receivables” means the schedule of Receivables attached as
Schedule A to the Receivables Purchase Agreement.
 
“Secretary of State” means the Secretary of State of the State of Delaware.
 
“Securities” means the Notes and the Certificates.
 
“Securities Act” means the Securities Act of 1933.
 
“Securitization Transaction” means any transaction involving a sale or other
transfer of receivables directly or indirectly to an issuing entity in
connection with an issuance of publicly offered or privately placed, rated or
unrated asset-backed securities.
 
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
 
“Securityholders” means the Noteholders and the Certificateholders.
 
“Seller” means MBFS USA, in its capacity as seller of the Receivables under the
Receivables Purchase Agreement or the Sale and Servicing Agreement, as the case
may be, and its successors in such capacity.
 
“Seller Basic Documents” means the Basic Documents to which the Seller is a
party.
 
“Servicer” means MBFS USA, in its capacity as Servicer under the Sale and
Servicing Agreement, and its successors in such capacity.
 
“Servicer Basic Documents” means the Basic Documents to which the Servicer is a
party.
 
“Servicer Termination Event” has the meaning specified in Section 7.01 of the
Sale and Servicing Agreement.
 
“Servicer Termination Notice” means a notice given to the Servicer pursuant to
Section 7.01 of the Sale and Servicing Agreement terminating all rights and
obligations of the Servicer under the Sale and Servicing Agreement, other than
the indemnification obligations of the Servicer under Section 6.02 of the Sale
and Servicing Agreement, which shall survive such termination.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
 
“Servicing Criteria Assessment” means a report of the Indenture Trustee’s
assessment of compliance with the Servicing Criteria (as identified
substantially in the form of Part I of Schedule C of the Indenture, with the
Indenture Trustee being shown as the “Responsible Party”)
 
 
AA-23

--------------------------------------------------------------------------------

 
 
during the immediately preceding calendar year, as set forth under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.
 
“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers attached to an Officer’s Certificate
furnished on the Closing Date to the Trustees by the Servicer, as such list may
be amended from time to time by the Servicer in writing.
 
“Simple Interest Method” means the method of allocating a fixed level payment
between principal and interest, pursuant to which a portion of such payment is
allocated to interest in an amount equal to the product of the APR of the
related Receivable multiplied by the unpaid Principal Balance of such Receivable
multiplied by the period of time (expressed as a fraction of a year, based on
either the actual number of days in the applicable calendar month and a 365-day
year or a 30-day month and a 360-day year, as applicable) elapsed since the
preceding payment was made and the remainder of such payment is allocated to
principal.
 
“Simple Interest Receivable” means any Receivable under which each payment is
allocated between principal and interest in accordance with the Simple Interest
Method.
 
“State” means any of the 50 states of the United States or the District of
Columbia.
 
“Statutory Exemption” means the prohibited transaction exemption provided by
Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code.
 
“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.
 
“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 7.02 of the Sale and Servicing Agreement.
 
“Supplemental Servicing Fee” means the sum of (i) all extension fees charged in
connection with extensions of Receivables and (ii) any administration fees and
charges and all late payment fees and Prepayment fees actually collected (from
whatever source) on the Receivables.
 
“Target Overcollateralization Amount” means, with respect to any Distribution
Date, 6.65% of the Cutoff Date Adjusted Pool Balance.
 
“Total Servicing Fee” means, for any Collection Period and the related
Distribution Date, the sum of (i) the Monthly Servicing Fee for such Collection
Period and (ii) all accrued but unpaid Monthly Servicing Fees for one or more
prior Collection Periods.
 
“Total Trustee Fees” means, for any Collection Period and the related
Distribution Date, with respect to each of the Trustees, the sum of (i) the
Monthly Trustee Fees for such Collection Period and (ii) all accrued but unpaid
Monthly Trustee Fees for the previous Collection Period.
 
“Transfer” means a sale, transfer, assignment, participation, pledge or other
disposition of a Certificate.
 
 
AA-24

--------------------------------------------------------------------------------

 
“Transition Costs” means the reasonable costs and expenses (including reasonable
attorneys’ fees but excluding overhead) incurred or payable by the Successor
Servicer in connection with the transfer of servicing (whether due to
termination, resignation or otherwise), including allowable compensation of
employees and overhead costs incurred or payable in connection with the transfer
of the Receivable Files or any amendment to the Sale and Servicing Agreement
required in connection with the transfer of servicing.
 
“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References herein to specific
provisions of proposed or temporary Treasury Regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
June 1, 2011, between the Depositor and the Owner Trustee.
 
“Trust Estate” means all money, instruments, rights, and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including all property and
interests Granted to the Indenture Trustee), including all proceeds thereof.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specifically provided in the Indenture.
 
“Trust Property” means, as of any date, the Receivables and other property
related thereto sold, transferred, assigned and conveyed to the Issuer pursuant
to Section 2.01(a) of the Sale and Servicing Agreement.
 
“Trustee” means either the Owner Trustee or the Indenture Trustee, as the
context requires.
 
“Trustees” means the Owner Trustee and the Indenture Trustee.
 
“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction.
 
“Underwriting Agreement” means the Underwriting Agreement, dated July 14, 2011,
among the Depositor, MBFS USA and the Representatives.
 
“United States” or “U.S.” means the United States of America.
 
“U.S. Bank” means U.S. Bank National Association, a national banking
association.
 
“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President”, who is a duly elected officer of such Person.
 
“Yield Supplement Overcollateralization Amount” means, with respect to any
Distribution Date and the related Collection Period (or any day in such
Collection Period), the
 
 
AA-25

--------------------------------------------------------------------------------

 
 
aggregate amount by which the Principal Balance of each Receivable (other than a
Defaulted Receivable or a Purchased Receivable) as of the last day of such
Collection Period, exceeds the present value of all remaining Monthly Payments,
calculated using the Discount Rate and assuming that all such Monthly Payments
are made on the last day of each month and that each month has 30 days.  The
Yield Supplement Overcollateralization Amount for each Distribution Date shall
equal the amount set forth below:
 
Distribution Date
 
Yield Supplement Overcollateralization Amount
 
Closing Date
  $ 53,171,320.50  
August 2011
  $ 48,703,161.01  
September 2011
  $ 46,549,590.13  
October 2011
  $ 44,450,158.46  
November 2011
  $ 42,405,152.20  
December 2011
  $ 40,414,787.34  
January 2012
  $ 38,479,294.70  
February 2012
  $ 36,598,914.80  
March 2012
  $ 34,773,867.02  
April 2012
  $ 33,004,366.53  
May 2012
  $ 31,290,576.40  
June 2012
  $ 29,632,599.34  
July 2012
  $ 28,030,460.10  
August 2012
  $ 26,484,262.94  
September 2012
  $ 24,994,020.39  
October 2012
  $ 23,559,468.46  
November 2012
  $ 22,180,141.36  
December 2012
  $ 20,855,808.92  
January 2013
  $ 19,586,342.51  
February 2013
  $ 18,371,437.35  
March 2013
  $ 17,210,724.33  
April 2013
  $ 16,103,823.29  
May 2013
  $ 15,050,435.20  
June 2013
  $ 14,049,098.31  
July 2013
  $ 13,097,420.31  
August 2013
  $ 12,192,834.30  
September 2013
  $ 11,333,045.92  
October 2013
  $ 10,515,900.92  
November 2013
  $ 9,739,762.10  
December 2013
  $ 9,003,558.54  
January 2014
  $ 8,306,141.85  
February 2014
  $ 7,646,188.25  
March 2014
  $ 7,022,106.60  
April 2014
  $ 6,432,601.43  
May 2014
  $ 5,876,499.82  
June 2014
  $ 5,352,294.87  
July 2014
  $ 4,858,643.06  
August 2014
  $ 4,394,885.02  
September 2014
  $ 3,960,540.73  
October 2014
  $ 3,555,150.83  
November 2014
  $ 3,178,342.99  
December 2014
  $ 2,829,494.45  
January 2015
  $ 2,507,345.71  
February 2015
  $ 2,210,192.73  
March 2015
  $ 1,936,684.53  
April 2015
  $ 1,685,735.22  
May 2015
  $ 1,456,434.58  
June 2015
  $ 1,248,091.85  
July 2015
  $ 1,060,004.74  
August 2015
  $ 891,514.37  
September 2015
  $ 741,879.32  
October 2015
  $ 610,199.15  
November 2015
  $ 495,291.17  
December 2015
  $ 395,743.51  
January 2016
  $ 309,823.71  
February 2016
  $ 236,347.27  
March 2016
  $ 174,622.94  
April 2016
  $ 123,792.74  

 
 
AA-26

--------------------------------------------------------------------------------

 

 
Distribution Date
 
Yield Supplement Overcollateralization Amount
 
May 2016
  $ 83,174.30  
June 2016
  $ 52,257.05  
July 2016
  $ 30,100.63  
August 2016
  $ 15,347.54  
September 2016
  $ 6,338.98  
October 2016
  $ 1,599.53  
November 2016
  $ 4.13  
December 2016
  $ 2.78  
January 2017
  $ 1.79  
February 2017
  $ 1.08  
March 2017
  $ 0.54  
April 2017
  $ 0.18  
May 2017
  $ 0.00            



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AA-27

--------------------------------------------------------------------------------

 